Exhibit 10.114

 

EXECUTION COPY

 

 

FIRST INVESTORS AUTO FUNDING CORPORATION,
as Depositor,

 

and

 

WELLS FARGO DELAWARE TRUST COMPANY,
as Owner Trustee

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED TRUST AGREEMENT
Dated as of May 5, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I

Definitions

 

 

 

 

Section 1.1

Definitions

 

Section 1.2

Other Definitional Provisions

 

 

 

 

Article II

Organization of the Trust

 

 

 

 

Section 2.1

Name

 

Section 2.2

Office

 

Section 2.3

Purposes and Powers

 

Section 2.4

Appointment of Owner Trustee

 

Section 2.5

Organizational Matters

 

Section 2.6

Declaration of Trust

 

Section 2.7

Title of Trust Property

 

Section 2.8

Situs of Trust

 

Section 2.9

Representations and Warranties of the Depositor

 

Section 2.10

Federal Income Tax Matters

 

 

 

 

Article III

Trust Certificates and Transfer of Interests

 

 

 

 

Section 3.1

Ownership

 

Section 3.2

The Certificate

 

Section 3.3

Authentication of the Certificate

 

Section 3.4

Registration of the Certificate

 

Section 3.5

Mutilated, Destroyed, Lost or Stolen Certificate

 

Section 3.6

Appointment of Paying Agent

 

Section 3.7

Regarding Indenture Trustee

 

 

 

 

Article IV

Actions by Owner Trustee

 

 

 

 

Section 4.1

Prior Notice with Respect to Certain Matters

 

Section 4.2

Action by Depositor with Respect to Certain Matters

 

Section 4.3

Action by Owner Trustee with Respect to Bankruptcy

 

Section 4.4

Restrictions on Insurer’s Power

 

 

 

 

Article V

Application of Trust Funds; Certain Duties

 

 

 

 

Section 5.1

Establishment of Depositor Account

 

Section 5.2

Application of Trust Funds

 

Section 5.3

Method of Payment

 

Section 5.4

No Segregation of Monies; No Interest

 

 

 

 

Article VI

Authority and Duties of Owner Trustee

 

 

 

 

Section 6.1

General Authority

 

Section 6.2

General Duties

 

Section 6.3

Action Upon Instruction

 

Section 6.4

No Duties Except as Specified in this Agreement or in Instructions

 

 

i

--------------------------------------------------------------------------------


 

Section 6.5

No Action Except Under Specified Documents or Instructions

 

Section 6.6 [a05-13486_1ex10d114.htm#a6_6_223641]

Restrictions [a05-13486_1ex10d114.htm#a6_6_223641]

 

 

 

 

Article VII [a05-13486_1ex10d114.htm#Vii_223645]

Regarding The Owner Trustee [a05-13486_1ex10d114.htm#Vii_223645]

 

 

 

 

Section 7.1 [a05-13486_1ex10d114.htm#a7_1_223647]

Acceptance of Trusts and Duties [a05-13486_1ex10d114.htm#a7_1_223647]

 

Section 7.2 [a05-13486_1ex10d114.htm#a7_2_223648]

Furnishing of Documents [a05-13486_1ex10d114.htm#a7_2_223648]

 

Section 7.3 [a05-13486_1ex10d114.htm#a7_3_223651]

Representations and Warranties [a05-13486_1ex10d114.htm#a7_3_223651]

 

Section 7.4 [a05-13486_1ex10d114.htm#a7_4_223652]

Reliance; Advice of Counsel [a05-13486_1ex10d114.htm#a7_4_223652]

 

Section 7.5 [a05-13486_1ex10d114.htm#a7_5_223654]

Not Acting in Individual Capacity [a05-13486_1ex10d114.htm#a7_5_223654]

 

Section 7.6 [a05-13486_1ex10d114.htm#a7_6_223656]

Owner Trustee Not Liable for Contracts [a05-13486_1ex10d114.htm#a7_6_223656]

 

Section 7.7 [a05-13486_1ex10d114.htm#a7_7_223658]

Owner Trustee May Own Notes [a05-13486_1ex10d114.htm#a7_7_223658]

 

 

 

 

Article VIII [a05-13486_1ex10d114.htm#Viii_223702]

Compensation of Owner Trustee [a05-13486_1ex10d114.htm#Viii_223702]

 

 

 

 

Section 8.1 [a05-13486_1ex10d114.htm#a8_1_223705]

Owner Trustee’s Fees and Expenses [a05-13486_1ex10d114.htm#a8_1_223705]

 

Section 8.2 [a05-13486_1ex10d114.htm#a8_2_223707]

Indemnification [a05-13486_1ex10d114.htm#a8_2_223707]

 

Section 8.3 [a05-13486_1ex10d114.htm#a8_3_223709]

Payments to the Owner Trustee [a05-13486_1ex10d114.htm#a8_3_223709]

 

 

 

 

Article IX [a05-13486_1ex10d114.htm#Ix_223713]

Termination [a05-13486_1ex10d114.htm#Ix_223713]

 

 

 

 

Section 9.1 [a05-13486_1ex10d114.htm#a9_1_223716]

Termination of Trust Agreement [a05-13486_1ex10d114.htm#a9_1_223716]

 

Section 9.2 [a05-13486_1ex10d114.htm#a9_2_223718]

Notification Regarding Bankruptcy of the Depositor
[a05-13486_1ex10d114.htm#a9_2_223718]

 

 

 

 

Article X [a05-13486_1ex10d114.htm#X_223721]

Successor Owner Trustees and Additional Owner Trustees
[a05-13486_1ex10d114.htm#X_223721]

 

 

 

 

Section 10.1 [a05-13486_1ex10d114.htm#a10_1_223723]

Eligibility Requirements for Owner Trustee
[a05-13486_1ex10d114.htm#a10_1_223723]

 

Section 10.2 [a05-13486_1ex10d114.htm#a10_2_223725]

Resignation or Removal of Owner Trustee [a05-13486_1ex10d114.htm#a10_2_223725]

 

Section 10.3 [a05-13486_1ex10d114.htm#a10_3_223727]

Successor Owner Trustee [a05-13486_1ex10d114.htm#a10_3_223727]

 

Section 10.4 [a05-13486_1ex10d114.htm#a10_4_223728]

Merger or Consolidation of Owner Trustee [a05-13486_1ex10d114.htm#a10_4_223728]

 

Section 10.5 [a05-13486_1ex10d114.htm#a10_5_223731]

Appointment of Co-Trustee or Separate Trustee
[a05-13486_1ex10d114.htm#a10_5_223731]

 

 

 

 

Article XI [a05-13486_1ex10d114.htm#Xi_223735]

Miscellaneous [a05-13486_1ex10d114.htm#Xi_223735]

 

 

 

 

Section 11.1 [a05-13486_1ex10d114.htm#a11_1_223800]

Supplements and Amendments [a05-13486_1ex10d114.htm#a11_1_223800]

 

Section 11.2 [a05-13486_1ex10d114.htm#a11_2_223802]

No Legal Title to Owner Trust Estate in the Depositor
[a05-13486_1ex10d114.htm#a11_2_223802]

 

Section 11.3 [a05-13486_1ex10d114.htm#a11_3_223804]

Limitation on Rights of Others [a05-13486_1ex10d114.htm#a11_3_223804]

 

Section 11.4 [a05-13486_1ex10d114.htm#a11_4_223806]

Notices [a05-13486_1ex10d114.htm#a11_4_223806]

 

Section 11.5 [a05-13486_1ex10d114.htm#a11_5_223808]

Severability [a05-13486_1ex10d114.htm#a11_5_223808]

 

Section 11.6 [a05-13486_1ex10d114.htm#a11_6_223810]

Separate Counterparts [a05-13486_1ex10d114.htm#a11_6_223810]

 

Section 11.7 [a05-13486_1ex10d114.htm#a11_7_223812]

Successors and Assigns [a05-13486_1ex10d114.htm#a11_7_223812]

 

Section 11.8 [a05-13486_1ex10d114.htm#a11_8_223814]

Covenants of the Depositor [a05-13486_1ex10d114.htm#a11_8_223814]

 

Section 11.9 [a05-13486_1ex10d114.htm#a11_9_223816]

No Petition [a05-13486_1ex10d114.htm#a11_9_223816]

 

Section 11.10 [a05-13486_1ex10d114.htm#a11_10_223820]

Headings [a05-13486_1ex10d114.htm#a11_10_223820]

 

Section 11.11 [a05-13486_1ex10d114.htm#a11_11_223828]

Governing Law [a05-13486_1ex10d114.htm#a11_11_223828]

 

Section 11.12 [a05-13486_1ex10d114.htm#a11_12_223830]

Amendment of Trust Agreement [a05-13486_1ex10d114.htm#a11_12_223830]

 

Section 11.13 [a05-13486_1ex10d114.htm#a11_13_223833]

Owner Trustee Presumption [a05-13486_1ex10d114.htm#a11_13_223833]

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit A [a05-13486_1ex10d114.htm#A_223842]

Form of Certificate [a05-13486_1ex10d114.htm#A_223842]

 

Exhibit B [a05-13486_1ex10d114.htm#B_223847]

Certificate of Trust [a05-13486_1ex10d114.htm#B_223847]

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TRUST AGREEMENT, dated as of May 5, 2005 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between FIRST INVESTORS AUTO FUNDING CORPORATION, a Delaware
corporation, as depositor (the “Depositor”), and WELLS FARGO DELAWARE TRUST
COMPANY, a Delaware limited purpose trust company, (in its capacity as owner
trustee and not in its individual capacity, the “Owner Trustee”).

 

WHEREAS, the Depositor and the Owner Trustee have entered into a Trust
Agreement, dated as of April 15, 2005 (the “Original Trust Agreement”); and

 

WHEREAS, the Depositor and Owner Trustee desire to amend and restate the
Original Trust Agreement in its entirety as provided herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Depositor and the Owner Trustee that the Original Trust Agreement be amended and
restated and replaced in its entirety as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.1                                   DEFINITIONS.


 

Except as otherwise specified herein or as the context may otherwise require,
the following terms shall have the respective meanings set forth below for all
purposes of this Agreement.

 

Administrator:  First Investors Financial Services, Inc., or any successor
administrator.

 

Affiliate:  With respect to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
Person.  For purposes of this definition, “control” when used with respect to
any Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions or trust companies in New York, New York, Wilmington, Delaware,
Houston, Texas or Atlanta, Georgia are authorized or obligated by law, executive
order or governmental decree to remain closed.

 

Certificate: A physical certificate evidencing the beneficial interest of the
holder thereof in the Trust as specified therein, substantially in the form of
Exhibit A attached hereto.

 

Certificate of Trust:  The Certificate of Trust attached hereto as Exhibit B
filed with the Secretary of the State of Delaware on April 15, 2005 for the
Trust pursuant to Section 3810(a) of the Statutory Trust Act.

 

--------------------------------------------------------------------------------


 

Certificate Register:  As defined in Section 3.4.

 

Certificate Registrar:  As defined in Section 3.4.

 

Code:  The Internal Revenue Code of 1986, as amended from time to time, and the
Treasury Regulations promulgated thereunder.

 

Corporate Trust Office:  The principal office of the Owner Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of execution of this Agreement is located at, 919 North
Market Street, Suite 700, Wilmington Delaware 19801, Attention: Corporate Trust
Administration, or at such other address as the Owner Trustee may designate from
time to time by notice to the Depositor, or the principal corporate trust office
of any successor Owner Trustee at the address designated by such successor Owner
Trustee by notice to the Depositor.

 

Depositor:  First Investors Auto Funding Corporation, a Delaware corporation, in
its capacity as depositor under this Agreement, and its successors.

 

Depositor Account:  As defined in Section 5.1.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Expenses:  As defined in Section 8.2(a) and shall include amounts in connection
with all liabilities, losses, damages, taxes, claims, actions and suits referred
to in such section.

 

Final Note Payment Date:  July 16, 2012.

 

Indemnified Parties:  As defined in Section 8.2(a).

 

Indenture:  The Indenture, dated as of May 5, 2005 between the Trust and Wells
Fargo Bank, National Association, a national banking association, as indenture
trustee and as custodian, as amended, supplemented or otherwise modified and in
effect from time to time.

 

Independent:  As defined in the Indenture.

 

Initial Pool Balance:  $150,920,720.68.

 

Insurer:  MBIA Insurance Corporation, a New York stock insurance company, and
its successors.

 

Notes:  As defined in the Indenture.

 

Owner Trust Estate:  All right, title and interest of the Trust in, to and under
the property and rights assigned to the Trust pursuant to Article II of the Sale
and Allocation Agreement and all monies deposited from time to time in the
Collection Account, the Note Payment Accounts, the Prefunding Account and the
Reserve Account.

 

2

--------------------------------------------------------------------------------


 

Owner Trustee:  Wells Fargo Delaware Trust Company, a Delaware limited purpose
trust company, not in its individual capacity but solely as Owner Trustee under
this Agreement, and any successor Owner Trustee under this Agreement.

 

Paying Agent:  The Owner Trustee or any other Person appointed as Paying Agent
with respect to the Certificate in accordance with Section 3.6.

 

Prepayment Date:  The Payment Date specified by the Servicer pursuant to
Section 5.16 of the Sale and Allocation Agreement.

 

Record Date:  With respect to any Payment Date or Prepayment Date, the close of
business on the Business Day immediately preceding such Payment Date or
Prepayment Date.

 

Responsible Officer:  As defined in the Indenture.

 

Sale and Allocation Agreement:  The Sale and Allocation Agreement, dated as of
the date hereof, by and among the Depositor, the Indenture Trustee, the
Securities Intermediary, the Trust and the Servicer, as amended, supplemented or
otherwise modified and in effect from time to time.

 

Secretary of State:  The Secretary of State of the State of Delaware.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Statutory Trust Act:  Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code
section 3801 et seq., as the same may be amended, supplemented or otherwise
modified and in effect from time to time.

 

Transfer:  To sell, transfer, assign, participate, pledge or otherwise dispose
of.

 

Treasury Regulations:  Regulations, including proposed or temporary regulations,
promulgated under the Code.  All references herein to specific provisions of
proposed or temporary Treasury Regulations shall include analogous provisions of
final Treasury Regulations or other successor Treasury Regulations.

 

Trust:  The Delaware statutory trust established by this Agreement.

 


SECTION 1.2                                   OTHER DEFINITIONAL PROVISIONS.


 


(A)                                  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN THE SALE AND
ALLOCATION AGREEMENT OR, IF NOT DEFINED THEREIN, IN THE INDENTURE.


 


(B)                                 ALL TERMS DEFINED IN THIS AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.

 

3

--------------------------------------------------------------------------------


 


(C)                                  AS USED IN THIS AGREEMENT AND IN ANY
CERTIFICATE OR OTHER DOCUMENTS MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS NOT DEFINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR
OTHER DOCUMENT, AND ACCOUNTING TERMS PARTLY DEFINED IN THIS AGREEMENT OR IN ANY
SUCH CERTIFICATE OR OTHER DOCUMENT TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS ASSIGNED TO THEM UNDER GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.  TO THE EXTENT THAT THE DEFINITIONS OF ACCOUNTING TERMS IN THIS
AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT ARE INCONSISTENT WITH THE
MEANINGS OF SUCH TERMS UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, THE
DEFINITIONS CONTAINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER
DOCUMENT SHALL CONTROL.


 


(D)                                 THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT. 
ARTICLE, SECTION AND EXHIBIT REFERENCES CONTAINED IN THIS AGREEMENT ARE
REFERENCES TO ARTICLES, SECTIONS AND EXHIBITS IN OR TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.  THE TERM “INCLUDING” SHALL MEAN “INCLUDING WITHOUT
LIMITATION.”


 


(E)                                  THE DEFINITIONS CONTAINED IN THIS AGREEMENT
ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO
THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERMS.


 


(F)                                    ANY AGREEMENT, INSTRUMENT OR STATUTE
DEFINED OR REFERRED TO HEREIN OR IN ANY INSTRUMENT OR CERTIFICATE DELIVERED IN
CONNECTION HEREWITH MEANS SUCH AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO
TIME AMENDED, MODIFIED OR SUPPLEMENTED AND INCLUDES (IN THE CASE OF AGREEMENTS
OR INSTRUMENTS) REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS
INCORPORATED THEREIN.  REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED
SUCCESSORS AND ASSIGNS.


 


ARTICLE II

ORGANIZATION OF THE TRUST


 


SECTION 2.1                                   NAME.


 

The name of the Trust shall be “First Investors Auto Owner Trust 2005-A,” in
which name the Trust and the Owner Trustee shall have power and authority and
each is hereby authorized and empowered to conduct the business of the Trust,
make and execute contracts and other instruments on behalf of the Trust and sue
and be sued.

 


SECTION 2.2                                   OFFICE.


 

The office of the Trust shall be in care of the Owner Trustee at the Corporate
Trust Office or at such other address in the State of Delaware as the Owner
Trustee may designate by written notice to the Depositor.

 


SECTION 2.3                                   PURPOSES AND POWERS.


 

The purpose of the Trust is, and the Trust shall have power and authority and is
hereby authorized and empowered, without the need for further action on the part
of the Trust, and the Owner Trustee shall have power and authority and is hereby
authorized and empowered, in the

 

4

--------------------------------------------------------------------------------


 

name and on behalf of the Trust, to do or cause to be done all acts and things
necessary, appropriate or convenient to cause the Trust, to engage solely in the
following activities:

 


(A)                                  TO EXECUTE, ISSUE AND DELIVER THE NOTES
PURSUANT TO THE INDENTURE, TO EXECUTE, AUTHENTICATE, ISSUE AND DELIVER THE
CERTIFICATE PURSUANT TO THIS AGREEMENT, AND TO SELL CLASS A NOTES;


 


(B)                                 TO USE THE PROCEEDS OF THE SALE OF THE
CLASS A NOTES TO FUND THE RESERVE ACCOUNT AND THE PREFUNDING ACCOUNT, TO PAY THE
ORGANIZATIONAL, START-UP AND TRANSACTIONAL EXPENSES OF THE TRUST AND TO PAY THE
BALANCE TO THE DEPOSITOR PURSUANT TO THE SALE AND ALLOCATION AGREEMENT IN
CONSIDERATION FOR THE PURCHASE OF CONTRACTS;


 


(C)                                  TO PAY INTEREST ON (WITH RESPECT TO THE
CLASS A NOTES) AND PRINCIPAL OF THE NOTES AND AMOUNTS DISTRIBUTABLE WITH RESPECT
TO THE CERTIFICATE;


 


(D)                                 TO ASSIGN, GRANT, TRANSFER, PLEDGE, MORTGAGE
AND CONVEY THE COLLATERAL TO THE INDENTURE TRUSTEE PURSUANT TO THE INDENTURE;


 


(E)                                  TO ENTER INTO, EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS TO WHICH IT IS TO BE A PARTY;


 


(F)                                    SUBJECT TO COMPLIANCE WITH THE
TRANSACTION DOCUMENTS, TO ENGAGE IN SUCH OTHER ACTIVITIES AS MAY BE REQUIRED IN
CONNECTION WITH CONSERVATION OF THE OWNER TRUST ESTATE AND THE MAKING OF
DISTRIBUTIONS TO THE NOTEHOLDERS AND THE HOLDER OF THE CERTIFICATE; AND


 


(G)                                 TO ENGAGE IN THOSE ACTIVITIES, INCLUDING
ENTERING INTO AGREEMENTS, THAT ARE NECESSARY, SUITABLE OR CONVENIENT TO
ACCOMPLISH THE FOREGOING OR ARE INCIDENTAL THERETO OR CONNECTED THEREWITH.


 

The Trust is hereby authorized to engage in the foregoing activities.  The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the other
Transaction Documents.

 

Any acts of the Owner Trustee and of any person designated and authorized to act
by the Depositor which acts would have been authorized by this Agreement except
that such acts were taken prior to the date of this Agreement are hereby
severally authorized, ratified, confirmed and adopted as acts in the name and on
behalf of the Trust, including without limitation the execution, delivery and
performance by the Trust of the Purchase Agreement, dated April 27, 2005, among
the Trust, the Seller and Wachovia Capital Markets, LLC.

 


SECTION 2.4                                   APPOINTMENT OF OWNER TRUSTEE.


 

The Depositor hereby appoints Wells Fargo Delaware Trust Company as owner
trustee, as trustee of the Trust effective as of the date hereof, to have all
the rights, powers and authority set forth herein and in the Statutory Trust Act
and Wells Fargo Delaware Trust Company, as owner trustee, hereby accepts such
appointment.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.5                                   ORGANIZATIONAL MATTERS.


 

The Depositor shall pay from amounts payable to it pursuant to
Section 3.5(d)(xi) of the Sale and Allocation Agreement, the organizational
expenses of the Trust as they may arise or shall, upon the request of the Owner
Trustee, promptly reimburse the Owner Trustee, in its individual capacity, for
any such expenses paid by the Owner Trustee, in its individual capacity. The net
proceeds from the sale of the Class A Notes shall be used to purchase Contracts
and related property from the Depositor in accordance with Section 2.1 of the
Sale and Allocation Agreement and to fund the Reserve Account and the Prefunding
Account in the amounts required by the Sale and Allocation Agreement.

 


SECTION 2.6                                   DECLARATION OF TRUST.


 

The Owner Trustee hereby declares that it will hold the Owner Trust Estate in
trust upon and subject to the conditions set forth herein for the use and
benefit of the Depositor, subject to the obligations of the Trust under the
Transaction Documents.  It is the intention of the parties hereto that the Trust
constitute a statutory trust under the Statutory Trust Act and that this
Agreement constitute the governing instrument of such statutory trust. 
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and authority set forth herein and in the Statutory Trust Act with respect to
accomplishing the purposes of the Trust. The Owner Trustee shall have power and
authority and is hereby authorized and empowered to execute and file any
certificate to be filed under the Statutory Trust Act.

 


SECTION 2.7                                   TITLE OF TRUST PROPERTY.


 

Legal title to the entirety of the Owner Trust Estate shall be vested at all
times in the Trust as a separate legal entity, except where applicable law in
any jurisdiction requires title to any part of the Owner Trust Estate to be
vested in a trustee or trustees, in which case title shall be deemed to be
vested in the Owner Trustee, a co-trustee and/or a separate trustee, as the case
may be.

 


SECTION 2.8                                   SITUS OF TRUST.


 

The Trust shall be located in the State of Delaware.  All bank accounts
maintained by the Owner Trustee on behalf of the Trust shall be located in the
State of Delaware.  The Trust shall not have any employees in any state other
than the State of Delaware; provided, however, that nothing herein shall
restrict or prohibit the Owner Trustee from having employees within or outside
the State of Delaware.  Payments will be received by the Trust only in the State
of Delaware, and payments will be made by the Trust only from the State of
Delaware.  The only office of the Trust will be at the Corporate Trust Office in
the State of Delaware.

 


SECTION 2.9                                   REPRESENTATIONS AND WARRANTIES OF
THE DEPOSITOR.


 

The Depositor hereby represents and warrants to the Owner Trustee (as such and
in its individual capacity) that:

 


(A)                                  THE DEPOSITOR IS DULY ORGANIZED AND VALIDLY
EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, WITH POWER AND AUTHORITY

 

6

--------------------------------------------------------------------------------


 


TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE
CURRENTLY OWNED AND SUCH BUSINESS IS PRESENTLY CONDUCTED;


 


(B)                                 THE DEPOSITOR IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING, AND HAS OBTAINED ALL
NECESSARY LICENSES AND APPROVALS IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR
LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATIONS;


 


(C)                                  THE DEPOSITOR HAS THE POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY AND TO CARRY OUT THEIR RESPECTIVE TERMS, AND THE DEPOSITOR
HAS FULL POWER AND AUTHORITY TO SELL AND ASSIGN THE PROPERTY TO BE SOLD AND
ASSIGNED TO, AND DEPOSITED WITH, THE TRUST; THE DEPOSITOR HAS DULY AUTHORIZED
SUCH SALE AND ASSIGNMENT AND DEPOSIT TO THE TRUST BY ALL NECESSARY ACTION AND
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY THE
DEPOSITOR BY ALL NECESSARY ACTION;


 


(D)                                 THE CONSUMMATION BY THE DEPOSITOR OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY AND THE FULFILLMENT OF THE TERMS HEREOF AND THEREOF DO
NOT CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF,
OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER,
THE CERTIFICATE OF INCORPORATION OR BYLAWS OF THE DEPOSITOR, OR ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE DEPOSITOR IS A PARTY OR BY WHICH IT
IS BOUND DO NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS
PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, AGREEMENT OR OTHER
INSTRUMENT (OTHER THAN PURSUANT TO THE TRANSACTION DOCUMENTS) AND DO NOT VIOLATE
ANY LAW OR, TO THE KNOWLEDGE OF THE DEPOSITOR, ANY ORDER, RULE OR REGULATION
APPLICABLE TO THE DEPOSITOR OF ANY COURT OR OF ANY FEDERAL OR STATE REGULATORY
BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY HAVING
JURISDICTION OVER THE DEPOSITOR OR ITS PROPERTIES;


 


(E)                                  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO THE KNOWLEDGE OF THE DEPOSITOR, THREATENED, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY
HAVING JURISDICTION OVER THE DEPOSITOR OR ITS PROPERTIES (I) ASSERTING THE
INVALIDITY OF THIS AGREEMENT, THE INDENTURE, ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE NOTES, (II) SEEKING TO PREVENT THE ISSUANCE OF THE NOTES OR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
INDENTURE OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (III) SEEKING ANY
DETERMINATION OR RULING THAT MIGHT MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY THE DEPOSITOR OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH THE
DEPOSITOR IS A PARTY OR (IV) WHICH MIGHT ADVERSELY AFFECT THE FEDERAL INCOME TAX
ATTRIBUTES, OR APPLICABLE TAX STATE FRANCHISE OR INCOME TAX ATTRIBUTES, OF THE
NOTES; AND


 


(F)                                    THE REPRESENTATIONS AND WARRANTIES OF THE
SELLER IN SECTION 2.2 OF THE SALE AND ALLOCATION AGREEMENT ARE TRUE AND CORRECT.

 

7

--------------------------------------------------------------------------------


 


SECTION 2.10                            FEDERAL INCOME TAX MATTERS.


 

(a)                                  It is the intent of the Depositor that, for
purposes of federal income, state and local income and franchise tax and any
other taxes, the Trust will not be treated as an association or publicly traded
partnership taxable as a corporation.  Any person having an interest in the
Certificate, including the Seller, by acceptance of its interest in the
Certificate, and the Owner Trustee agree to such treatment and agree to take no
action inconsistent with such treatment, including the making of an election
under Treasury Regulation Section 301.7701-3 on behalf of the Trust such that
the Trust is treated as an association taxable as a corporation.

 

(b)                                 It is the intention of the Depositor that,
solely for income and franchise tax purposes, the Trust, shall be treated as
(i) a division of the Certificateholder that is ignored as an entity separate
from the Certificateholder if, for federal income tax purposes, there is a
single Certificateholder or (ii) a partnership if, for federal income tax
purposes, the Trust is considered to have more than one Certificateholder.  The
parties agree that, unless otherwise required by appropriate tax authorities,
the Trust will file or cause to be filed annual or other necessary returns,
reports and other forms consistent with the characterization of the Trust, as it
relates to the assets in the Trust and the Certificate, as a division of the
Certificateholder or partnership, as just described, for such tax purposes and
that such parties will take no action inconsistent with such treatment.

 

(c)                                  Pursuant to the Administration Agreement,
the Administrator has agreed to perform the following actions on behalf of the
Trust: (i) deliver (or cause to be delivered) to the Certificateholder, as may
be required by the Code and applicable Treasury Regulations, such information as
may be required (including Schedule K-1 to IRS Form 1065, if the Trust, is
treated as a partnership for federal income tax purposes), to enable the
Certificateholder to prepare its federal and state income tax returns,
(ii) prepare or cause to be prepared, and file or cause to be filed, all tax
returns relating to the Trust (including a partnership information return, IRS
Form 1065, if the Trust, is treated as a partnership for federal income tax
purposes) and the Certificateholders shall direct the Administrator in writing
to make such elections as may from time to time be required or appropriate under
any applicable state or federal statute or rule or regulation thereunder so as
to maintain the characterization of the Trust as a division of a single
Certificateholder or a partnership, as the case may be, for federal income tax
purposes (in each case, in the sole determination of the Certificateholders
unless otherwise required by appropriate taxing authorites) and (iii) prepare or
cause to be prepared, and file or cause to be filed, deliver or cause to be
delivered any annual or other necessary returns, reports or forms relating to
the Notes and the Certificate (including information returns on IRS Form 1099). 
The Trust shall make all elections pursuant to this Section 2.10 on returns
relating to the Certificate, if any, furnished to it in execution form by the
Administrator and any other returns as may be required by law and so furnished
to it by and at the direction of the Administrator, and in doing so shall be
entitled to, and shall be fully protected if it shall, rely entirely upon, and
shall have no liability for information provided by, or calculations provided
by, the Administrator.  All tax returns in respect of the Trust shall be signed
by the Seller, and if the Seller shall no longer hold the Certificate, the
Certificateholder holding the greatest percentage interest in the Certificate,
unless some other party is required by law to sign such return (in which case
such other party shall sign).  If the Trust is characterized as a partnership
for federal income tax

 

8

--------------------------------------------------------------------------------


 

purposes, the Seller, and if the Seller shall no longer hold any Owner Trust
Certificate, the Certificateholder holding of the greatest percentage interest,
shall be the “tax matters partner” of the Trust pursuant to the Code.

 

(d)                                 The holder of an interest in the Certificate
shall not sell or suffer to be transferred such interest unless it shall first
have either received an opinion of counsel to the effect that such sale or
transfer would not cause the Trust to be taxable as an association or publicly
traded partnership taxable as a corporation or provided the Trust
indemnification satisfactory to the Owner Trustee with respect to any such tax
or other expense that might be imposed on or incurred by the Trust as a result
of such action.

 


ARTICLE III

TRUST CERTIFICATES AND TRANSFER OF INTERESTS


 


SECTION 3.1                                   OWNERSHIP.


 

The Seller shall be the sole beneficial owner of the Trust.

 


SECTION 3.2                                   THE CERTIFICATE.


 

The Certificate shall be issued to the Seller on the Closing Date as a
registered, definitive, physical certificate, substantially in the form set
forth in Exhibit A attached hereto.  The Certificate shall not be Transferred by
the Seller to any other Person.

 

The Certificate may be in printed or typewritten form and shall be executed on
behalf of the Trust by manual or facsimile signature of an authorized officer of
the Owner Trustee.  If the Certificate bears the manual or facsimile signatures
of individuals who were, at the time when such signatures shall have been
affixed, authorized to sign on behalf of the Trust, it shall be validly issued
and entitled to the benefits of this Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of the Certificate or did not hold such offices at
the date of authentication and delivery of the Certificate.

 


SECTION 3.3                                   AUTHENTICATION OF THE CERTIFICATE.


 

As of the date hereof, the Owner Trustee shall cause the Certificate to be
executed on behalf of the Trust, authenticated, issued and delivered upon
written order of the Depositor signed by its manager, its president, any vice
president, its secretary or its treasurer, without further action by the
Depositor.  Thereupon, such Certificate shall be duly authorized, validly issued
and entitled to the benefits of this Agreement.  The Certificate shall not
entitle its holder to any benefit under this Agreement, or be valid for any
purpose, unless there shall appear on such Certificate a certificate of
authentication substantially in the form set forth in Exhibit A executed by the
Owner Trustee or its authenticating agent, by manual signature, which
authentication shall constitute conclusive evidence that the Certificate is
entitled to the benefits of this Agreement and has been duly authenticated, duly
authorized, validly issued and delivered hereunder.  The Certificate shall be
dated the date of its authentication.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.4                                   REGISTRATION OF THE CERTIFICATE.


 

The Certificate Registrar (defined below) shall cause to be kept, at its
Corporate Trust Office (as defined in the Sale and Allocation Agreement) a
register (the “Certificate Register”) in which, subject to such reasonable
regulations as it may prescribe, the Certificate Registrar shall provide for the
registration of the Certificate.  The Indenture Trustee initially shall be the
registrar (the “Certificate Registrar”) for the purpose of registering the
Certificate as herein provided.  The Certificate Registrar shall, promptly upon
request, furnish to the Owner Trustee information regarding the Certificate
Register, including a copy thereof.  Upon any resignation of any Certificate
Registrar, the Owner Trustee shall promptly appoint a successor or, if it elects
not to make such an appointment, assume the duties of Certificate Registrar.

 


SECTION 3.5                                   MUTILATED, DESTROYED, LOST OR
STOLEN CERTIFICATE.


 


(A)                                  IF (I) A MUTILATED CERTIFICATE IS
SURRENDERED TO THE CERTIFICATE REGISTRAR, OR THE CERTIFICATE REGISTRAR RECEIVES
EVIDENCE TO ITS SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF THE
CERTIFICATE, AND (II) THERE IS DELIVERED TO THE CERTIFICATE REGISTRAR AND OWNER
TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) SUCH SECURITY OR INDEMNITY AS
MAY BE REQUIRED BY THEM TO HOLD EACH OF THE TRUST, THE CERTIFICATE REGISTRAR AND
THE OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) HARMLESS, THEN, IN
THE ABSENCE OF NOTICE TO THE TRUST, THE CERTIFICATE REGISTRAR OR THE OWNER
TRUSTEE THAT THE CERTIFICATE HAS BEEN ACQUIRED BY A PROTECTED PURCHASER, THE
OWNER TRUSTEE SHALL EXECUTE AND THE OWNER TRUSTEE OR ITS AUTHENTICATING AGENT
SHALL AUTHENTICATE AND DELIVER, IN EXCHANGE FOR, OR IN LIEU OF, SUCH MUTILATED,
DESTROYED, LOST OR STOLEN CERTIFICATE, A REPLACEMENT CERTIFICATE OF LIKE TENOR
AND DENOMINATION.  IF, AFTER THE DELIVERY OF SUCH REPLACEMENT CERTIFICATE, A
PROTECTED PURCHASER OF THE ORIGINAL CERTIFICATE IN LIEU OF WHICH SUCH
REPLACEMENT CERTIFICATE WAS ISSUED PRESENTS FOR PAYMENT SUCH ORIGINAL
CERTIFICATE, THE TRUST SHALL BE ENTITLED TO RECOVER SUCH REPLACEMENT CERTIFICATE
(OR SUCH PAYMENT) FROM THE PERSON TO WHOM SUCH REPLACEMENT CERTIFICATE WAS
DELIVERED OR ANY PERSON TAKING SUCH REPLACEMENT CERTIFICATE FROM SUCH PERSON TO
WHOM SUCH REPLACEMENT CERTIFICATE WAS DELIVERED OR ANY ASSIGNEE OF SUCH PERSON,
EXCEPT A PROTECTED PURCHASER, AND SHALL BE ENTITLED TO RECOVER UPON THE SECURITY
OR INDEMNITY PROVIDED THEREFOR TO THE EXTENT OF ANY LOSS, DAMAGE, COST OR
EXPENSE INCURRED BY THE TRUST OR THE OWNER TRUSTEE (AS SUCH OR IN ITS INDIVIDUAL
CAPACITY) IN CONNECTION THEREWITH.


 


(B)                                 UPON THE ISSUANCE OF ANY REPLACEMENT
CERTIFICATE UNDER THIS SECTION 3.5, THE TRUST MAY REQUIRE THE PAYMENT BY THE
DEPOSITOR OF A SUM SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT
MAY BE IMPOSED IN CONNECTION WITH SUCH ISSUANCE AND ANY OTHER REASONABLE
EXPENSES (INCLUDING THE FEES AND EXPENSES OF THE OWNER TRUSTEE (AS SUCH AND IN
ITS INDIVIDUAL CAPACITY)) RELATED THERETO.


 


(C)                                  ANY REPLACEMENT CERTIFICATE ISSUED PURSUANT
TO THIS SECTION 3.5 IN REPLACEMENT OF THE MUTILATED, DESTROYED, LOST OR STOLEN
CERTIFICATE SHALL CONSTITUTE AN ORIGINAL ADDITIONAL CONTRACTUAL OBLIGATION OF
THE TRUST, WHETHER OR NOT THE MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATE
SHALL BE AT ANY TIME ENFORCEABLE BY ANYONE, AND SHALL BE DULY AUTHORIZED,
VALIDLY ISSUED AND ENTITLED TO ALL THE BENEFITS OF THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


(D)                                 THE PROVISIONS OF THIS SECTION 3.5 ARE
EXCLUSIVE AND SHALL PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER RIGHTS AND
REMEDIES WITH RESPECT TO THE REPLACEMENT OR PAYMENT OF ANY MUTILATED, DESTROYED,
LOST OR STOLEN CERTIFICATE.


 


SECTION 3.6                                   APPOINTMENT OF PAYING AGENT.


 

The Paying Agent with respect to the Certificate shall initially be the Owner
Trustee, and any co-paying agent chosen by the Owner Trustee (which may be Wells
Fargo Bank, National Association).  The Owner Trustee shall be permitted to
resign as Paying Agent upon thirty (30) days’ written notice to the Depositor. 
In the event that Wells Fargo Delaware Trust Company shall no longer be the
Paying Agent, the Owner Trustee, with the consent of the Insurer, shall appoint
a successor to act as Paying Agent (which shall be a bank or trust company). 
The rights, benefits, protections, privileges and immunities of the Owner
Trustee (as such or in its individual capacity) under this Agreement shall apply
to the Owner Trustee also in its role as Paying Agent, for so long as the Owner
Trustee shall act as Paying Agent and, to the extent applicable, to any other
paying agent appointed hereunder.  Any reference in this Agreement to the Paying
Agent shall include any co-paying agent unless the context requires otherwise.

 


SECTION 3.7                                   REGARDING INDENTURE TRUSTEE.


 

The parties to this Trust Agreement and each holder of a Certificate by its
acceptance thereof expressly acknowledge and consent to Wells Fargo Bank,
National Association, an affiliate of the Owner Trustee, acting as Indenture
Trustee pursuant to the Indenture.  The Owner Trustee may discharge its
functions hereunder and under the other Transaction Documents fully, without
hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by it of its express duties set
forth in this Trust Agreement, all of which defenses, claims or assertions are
hereby expressly waived by the other parties hereto and each holder of a
Certificate.

 


ARTICLE IV

ACTIONS BY OWNER TRUSTEE


 


SECTION 4.1                                   PRIOR NOTICE WITH RESPECT TO
CERTAIN MATTERS.


 

With respect to the following matters, the Trust shall not take action unless
(a) at least thirty (30) days before the taking of such action, the Owner
Trustee shall have notified the Insurer and the Rating Agencies in writing of
the proposed action and (b) the Insurer, if an Insurer Default shall not have
occurred and be continuing, shall have previously consented in writing thereto
and the Depositor shall not have (i) notified the Owner Trustee in writing prior
to the 30th day after such notice is given that it has withheld consent or
(ii) provided alternative written direction prior to the 30th day after such
notice is given:

 

(A)                              the initiation of any claim or lawsuit by the
Trust (except claims or lawsuits brought by the Servicer in connection with the
collection of the Contracts) and the settlement of any action, claim or lawsuit
brought by or against

 

11

--------------------------------------------------------------------------------


 

the Trust (except with respect to the aforementioned claims or lawsuits for
collection by the Servicer of the Contracts);

 

(B)                                the election by the Trust to file an
amendment to the Certificate of Trust (unless such amendment is required to be
filed under the Statutory Trust Act);

 

(C)                                the amendment of the Indenture by a
supplemental indenture in circumstances where the consent of any Noteholder is
required;

 

(D)                               the appointment pursuant to the Indenture of a
successor Note Registrar, Paying Agent for the Notes or Indenture Trustee or
pursuant to this Agreement of a successor Certificate Registrar, or the consent
to the assignment by the Note Registrar, Paying Agent for the Notes or Indenture
Trustee or Certificate Registrar of its obligations under the Indenture or this
Agreement, as applicable;

 

(E)                                 the consent to the calling or waiver of any
default of any Transaction Document;

 

(F)                                 the consent to the assignment by the
Indenture Trustee or Servicer of their respective obligations under any
Transaction Document, unless permitted in the Transaction Documents;

 

(G)                                cause the Trust to incur, assume or guaranty
any indebtedness other than as set forth in this Agreement or the Transaction
Documents;

 

(H)                               possess Trust assets, or assign the Trust’s
right to property, for other than a Trust purpose;

 

(I)                                    cause the Trust to lend any funds to any
entity, unless permitted in this Agreement or the Transaction Documents;

 

(J)                                   except as provided in Article IX hereof,
dissolve, terminate or liquidate the Trust in whole or in part;

 

(K)                               merge or consolidate the Trust with or into
any other entity, or convey or transfer all or substantially all of the Trust’s
assets to any other entity;

 

(L)                                 do any act that conflicts with any other
Transaction Document;

 

(M)                            do any act which would make it impossible to
carry on the ordinary business of the Trust as described in Section 2.3 hereof;

 

(N)                               confess a judgment against the Trust; or

 

(O)                               change the Trust’s purpose and powers from
those set forth in this Agreement.

 

12

--------------------------------------------------------------------------------


 

In addition, the Trust shall not commingle its assets with those of any other
entity.  The Trust shall maintain its financial and accounting books and records
separately from those of any other entity.  Except as expressly set forth
herein, the Trust shall not pay any indebtedness, operating expenses or
liabilities of any other entity.  The Trust shall maintain appropriate minutes
or other records of all appropriate actions and shall maintain its offices
separate from the offices of the Depositor and the Servicer.  The Trust shall
maintain an arms length relationship with its Affiliates, conduct its own
business in its own name and hold itself out a separate entity from all other
Persons.

 


SECTION 4.2                                   ACTION BY DEPOSITOR WITH RESPECT
TO CERTAIN MATTERS.


 

The Owner Trustee may not, except upon the occurrence of an Event of Servicing
Termination subsequent to the payment in full of the Notes and in accordance
with the written direction of the Insurer, if an Insurer Default shall not have
occurred and be continuing, or the Depositor (with the consent of the Insurer,
provided that an Insurer Default shall not have occurred and be continuing)
(a) remove the Servicer pursuant to 5.02 of the Servicing Agreement, (b) appoint
a successor Servicer pursuant to 5.02 of the Servicing Agreement, (c) remove the
Administrator pursuant to Section 9 of the Administration Agreement, (d) appoint
a successor Administrator pursuant to Section 9 of the Administration Agreement
or (e) sell the Contracts after the termination of the Indenture, except as
expressly provided in the Transaction Documents.

 


SECTION 4.3                                   ACTION BY OWNER TRUSTEE WITH
RESPECT TO BANKRUPTCY.


 


(A)                                  THE TRUST SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OWNER TRUSTEE, (I) INSTITUTE ANY PROCEEDINGS TO
ADJUDICATE THE TRUST AS BANKRUPT OR INSOLVENT, (II) CONSENT TO THE INSTITUTION
OF BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST THE TRUST, (III) FILE A PETITION
SEEKING OR CONSENTING TO REORGANIZATION OR RELIEF UNDER ANY APPLICABLE FEDERAL
OR STATE LAW RELATING TO BANKRUPTCY WITH RESPECT TO THE TRUST, (IV) CONSENT TO
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR (OR
OTHER SIMILAR OFFICIAL) OF THE TRUST OR A SUBSTANTIAL PART OF ITS PROPERTY,
(V) MAKE ANY ASSIGNMENT FOR THE BENEFIT OF THE TRUST’S CREDITORS, (VI) ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, OR
(VII) TAKE ANY ACTION IN FURTHERANCE OF ANY OF THE FOREGOING (ANY OF THE ABOVE
FOREGOING ACTIONS, A “BANKRUPTCY ACTION”).  IN CONSIDERING WHETHER TO GIVE OR
WITHHOLD WRITTEN CONSENT TO ANY BANKRUPTCY ACTION BY THE TRUST, THE OWNER
TRUSTEE, WITH THE CONSENT OF THE DEPOSITOR (HEREBY GIVEN, WHICH CONSENT THE
DEPOSITOR BELIEVES TO BE IN THE TRUST’S AND ITS BEST INTERESTS), SHALL CONSIDER
THE INTEREST OF THE NOTEHOLDERS AND THE INSURER IN ADDITION TO THE INTERESTS OF
THE TRUST AND WHETHER THE TRUST IS INSOLVENT.  THE OWNER TRUSTEE SHALL HAVE NO
DUTY TO GIVE SUCH WRITTEN CONSENT TO BANKRUPTCY ACTION BY THE TRUST IF THE OWNER
TRUSTEE SHALL NOT HAVE BEEN FURNISHED (AT THE EXPENSE OF THE PERSON THAT
REQUESTED THAT SUCH LETTER BE FURNISHED TO THE OWNER TRUSTEE) A LETTER FROM AN
INDEPENDENT ACCOUNTING FIRM OF NATIONAL REPUTATION STATING THAT IN THE OPINION
OF SUCH FIRM THE TRUST IS THEN INSOLVENT.


 

The Owner Trustee (as such and in its individual capacity) shall not be
personally liable to any Person on account of the Owner Trustee’s good faith
reliance on the provisions of this Section or in connection with the Owner
Trustee’s giving prior written consent to Bankruptcy Action by the Trust in
accordance herewith, or withholding such consent, in good faith, and neither the
Trust nor the Depositor shall have any claim for breach of fiduciary duty or
otherwise

 

13

--------------------------------------------------------------------------------


 

against the Owner Trustee (as such and in its individual capacity) for giving or
withholding its consent to any such Bankruptcy Action.

 


(B)                                 THE PARTIES HERETO STIPULATE AND AGREE THAT
THE DEPOSITOR HAS NO POWER TO COMMENCE ANY BANKRUPTCY ACTION ON THE PART OF THE
TRUST OR TO DIRECT THE OWNER TRUSTEE TO TAKE ANY BANKRUPTCY ACTION ON THE PART
OF THE TRUST.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE CONSENT OF THE
INSURER (PROVIDED THAT NO INSURER DEFAULT HAS OCCURRED AND IS CONTINUING) AND
THE INDENTURE TRUSTEE SHALL BE OBTAINED PRIOR TO TAKING ANY BANKRUPTCY ACTION BY
THE TRUST.


 


(C)                                  THE PROVISIONS OF THIS SECTION DO NOT
CONSTITUTE AN ACKNOWLEDGMENT OR ADMISSION BY THE TRUST, THE OWNER TRUSTEE, OR
ANY CREDITOR OF THE TRUST THAT THE TRUST IS ELIGIBLE TO BE A DEBTOR UNDER THE
UNITED STATES BANKRUPTCY CODE, 11 U.S.C. §101 ET. SEQ., AS AMENDED.


 


SECTION 4.4                                   RESTRICTIONS ON INSURER’S POWER.


 

Neither the Insurer nor the Depositor shall direct the Owner Trustee to take or
refrain from taking any action if such action or inaction would be contrary to
any obligation of the Trust or the Owner Trustee under this Agreement or any of
the other Transaction Documents or would be contrary to Section 2.3, nor shall
the Owner Trustee be obligated to follow any such direction, if given.

 


ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES


 


SECTION 5.1                                   ESTABLISHMENT OF DEPOSITOR
ACCOUNT.


 

Pursuant to Section 3.1(c) of the Sale and Allocation Agreement, there shall be
maintained in the name of the Trust at an Eligible Institution a segregated
trust account designated as the Depositor Account (the “Depositor Account”). 
The Depositor Account shall be held in trust for the benefit of the holder of
the Certificate.  All monies deposited from time to time in the Depositor
Account pursuant to the Sale and Allocation Agreement shall be applied as
provided in this Agreement.

 


SECTION 5.2                                   APPLICATION OF TRUST FUNDS.


 


(A)                                  ON EACH PAYMENT DATE THE PAYING AGENT WITH
RESPECT TO THE CERTIFICATE SHALL, AFTER PAYMENT OF ALL LIABILITIES OF THE TRUST,
INCLUDING ANY AMOUNTS OWING TO THE OWNER TRUSTEE AND THE INSURER UNDER THE
TRANSACTION DOCUMENTS, DISTRIBUTE ALL AMOUNTS ON DEPOSIT IN THE DEPOSITOR
ACCOUNT TO THE HOLDER OF THE CERTIFICATE.


 

In addition, the Paying Agent with respect to the Certificate shall, after
payment of all liabilities of the Trust, including any amounts owing to the
Owner Trustee and the Insurer under the Transaction Documents, promptly remit to
the holder of the Certificate any amounts received from the Indenture Trustee
for the benefit of the holder of the Certificate in respect of excess

 

14

--------------------------------------------------------------------------------


 

amounts from the Reserve Account pursuant to Section 3.6(d) of the Sale and
Allocation Agreement.

 


(B)                                 IN THE EVENT THAT ANY WITHHOLDING TAX IS
IMPOSED ON ANY PAYMENT (OR ALLOCATIONS OF INCOME) BY THE TRUST TO THE HOLDER OF
THE CERTIFICATE, SUCH TAX SHALL REDUCE THE AMOUNT OTHERWISE DISTRIBUTABLE TO THE
HOLDER OF THE CERTIFICATE IN ACCORDANCE WITH THIS SECTION 5.2.  THE OWNER
TRUSTEE AND EACH PAYING AGENT WITH RESPECT TO THE CERTIFICATE IS HEREBY
AUTHORIZED AND DIRECTED TO RETAIN (AS DIRECTED IN WRITING BY THE ADMINISTRATOR)
FROM AMOUNTS OTHERWISE DISTRIBUTABLE TO THE HOLDER OF THE CERTIFICATE SUFFICIENT
FUNDS FOR THE PAYMENT OF ANY SUCH WITHHOLDING TAX THAT IS LEGALLY OWED BY THE
TRUST (BUT SUCH AUTHORIZATION SHALL NOT PREVENT THE TRUST FROM CONTESTING ANY
SUCH TAX IN APPROPRIATE PROCEEDINGS, AND WITHHOLDING PAYMENT OF SUCH TAX, IF
PERMITTED BY LAW, PENDING THE OUTCOME OF SUCH PROCEEDINGS).  THE AMOUNT OF ANY
WITHHOLDING TAX IMPOSED WITH RESPECT TO THE HOLDER OF THE CERTIFICATE SHALL BE
TREATED AS CASH DISTRIBUTED TO THE HOLDER OF THE CERTIFICATE AT THE TIME IT IS
WITHHELD BY THE TRUST AND REMITTED TO THE APPROPRIATE TAXING AUTHORITY.  IF
THERE IS A POSSIBILITY THAT WITHHOLDING TAX IS PAYABLE WITH RESPECT TO A
DISTRIBUTION, THE OWNER TRUSTEE OR THE PAYING AGENT WITH RESPECT TO THE
CERTIFICATE MAY, IN ITS SOLE DISCRETION, WITHHOLD SUCH AMOUNTS IN ACCORDANCE
WITH THIS SECTION 5.2.  IF THE HOLDER OF THE CERTIFICATE WISHES TO APPLY FOR A
REFUND OF ANY SUCH WITHHOLDING TAX, THE OWNER TRUSTEE SHALL REASONABLY COOPERATE
WITH THE HOLDER OF THE CERTIFICATE IN MAKING SUCH CLAIM SO LONG AS THE HOLDER OF
THE CERTIFICATE AGREES TO REIMBURSE THE OWNER TRUSTEE, AS SUCH AND IN ITS
INDIVIDUAL CAPACITY, FOR ANY EXPENSES INCURRED.


 


SECTION 5.3                                   METHOD OF PAYMENT.


 

Subject to Section 9.1(c), distributions required to be made to the holder of
the Certificate on any Payment Date shall be made to the holder of the
Certificate by wire transfer, in immediately available funds, to the account
(reasonably identified to the Paying Agent in writing) of the holder of the
Certificate at a bank or other entity having appropriate facilities therefor. 
Notwithstanding the foregoing, the final distribution in respect of the
Certificate (whether on the Final Note Payment Date or otherwise) will be
payable only upon presentation and surrender of the Certificate at the office of
the Paying Agent with respect to the Certificate.

 


SECTION 5.4                                   NO SEGREGATION OF MONIES; NO
INTEREST.


 

Subject to Sections 5.1 and 5.2, monies received by the Owner Trustee hereunder
need not be segregated in any manner except to the extent required by law, the
Indenture or the Sale and Allocation Agreement and may be deposited under such
general conditions as may be prescribed by law, and the Owner Trustee shall not
be personally liable for any interest thereon.

 


ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE


 


SECTION 6.1                                   GENERAL AUTHORITY.


 

The Owner Trustee shall have power and authority and is hereby authorized and
empowered in the name and on behalf of the Trust to execute and deliver the
Transaction Documents to which the Trust is to be a party and each certificate
or other document attached as

 

15

--------------------------------------------------------------------------------


 

an exhibit to or contemplated by the Transaction Documents to which the Trust is
to be a party and any amendment or other agreement, in each case in such form as
the Depositor shall approve, as evidenced conclusively by the Owner Trustee’s
execution thereof and the Depositor’s execution of this Agreement, and to direct
the Indenture Trustee to authenticate and deliver Class A-1 Notes and Class A-2
Notes in the aggregate principal amounts of $69,000,000.00 and $106,493,000.00,
respectively, and Class B Notes in the aggregate principal amount of
$5,427,618.68.  In addition to the foregoing, the Owner Trustee shall have power
and authority and is hereby authorized and empowered in the name and on behalf
of the Trust to take all actions required of or permitted to be taken by the
Trust pursuant to the Transaction Documents.  The Owner Trustee shall have power
and authority and is hereby authorized and empowered in the name and on behalf
of the Trust from time to time to take such action on behalf of the Trust as is
permitted by the Transaction Documents and which the Servicer or the
Administrator recommends with respect to the Transaction Documents.

 


SECTION 6.2                                   GENERAL DUTIES.


 

It shall be the duty of the Owner Trustee to perform (or cause to be performed)
all of the duties expressly required to be performed by the Owner Trustee under
this Agreement and the other Transaction Documents to which the Trust is a
party.  Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator or any other Person is required in the
Administration Agreement or any other Transaction Document to perform any act or
to discharge such duty of the Owner Trustee or the Trust hereunder or under any
other Transaction Document, and the Owner Trustee shall not be held personally
liable for the default or failure of the Administrator or any other Person to
carry out its obligations under the Administration Agreement or any other
Transaction Document.

 


SECTION 6.3                                   ACTION UPON INSTRUCTION.


 


(A)                                  SUBJECT TO ARTICLE IV, AND IN ACCORDANCE
WITH THE TERMS OF THE TRANSACTION DOCUMENTS, THE DEPOSITOR MAY, BY WRITTEN
INSTRUCTION, DIRECT THE OWNER TRUSTEE IN THE MANAGEMENT OF THE TRUST.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, THE OWNER TRUSTEE SHALL NOT BE REQUIRED TO
TAKE ANY ACTION HEREUNDER OR UNDER ANY TRANSACTION DOCUMENT IF THE OWNER TRUSTEE
SHALL HAVE REASONABLY DETERMINED, OR SHALL HAVE BEEN ADVISED BY COUNSEL, THAT
SUCH ACTION IS LIKELY TO RESULT IN PERSONAL LIABILITY ON THE PART OF THE OWNER
TRUSTEE OR IS CONTRARY TO THE TERMS HEREOF OR OF ANY OTHER TRANSACTION DOCUMENT
OR IS OTHERWISE CONTRARY TO LAW.


 


(C)                                  WHENEVER THE OWNER TRUSTEE IS UNABLE TO
DECIDE BETWEEN ALTERNATIVE COURSES OF ACTION PERMITTED OR REQUIRED BY THE TERMS
OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, THE OWNER TRUSTEE SHALL
PROMPTLY GIVE NOTICE (IN SUCH FORM AS SHALL BE APPROPRIATE UNDER THE
CIRCUMSTANCES) TO THE INSURER (SO LONG AS NO INSURER DEFAULT HAS OCCURRED AND IS
CONTINUING) AND THE DEPOSITOR REQUESTING INSTRUCTION AS TO THE COURSE OF ACTION
TO BE ADOPTED, AND TO THE EXTENT THE OWNER TRUSTEE ACTS IN GOOD FAITH IN
ACCORDANCE WITH ANY WRITTEN INSTRUCTION OF THE INSURER OR THE DEPOSITOR
RECEIVED, THE OWNER TRUSTEE SHALL NOT BE PERSONALLY

 

16

--------------------------------------------------------------------------------


 


LIABLE ON ACCOUNT OF SUCH ACTION TO ANY PERSON.  IF THE OWNER TRUSTEE SHALL NOT
HAVE RECEIVED APPROPRIATE WRITTEN INSTRUCTION WITHIN TEN (10) DAYS OF SUCH
NOTICE (OR WITHIN SUCH SHORTER PERIOD OF TIME AS REASONABLY MAY BE SPECIFIED IN
SUCH NOTICE OR MAY BE NECESSARY UNDER THE CIRCUMSTANCES) IT MAY, BUT SHALL BE
UNDER NO DUTY TO, TAKE OR REFRAIN FROM TAKING SUCH ACTION AS IT SHALL DEEM TO BE
IN THE BEST INTERESTS OF THE DEPOSITOR AND SHALL HAVE NO PERSONAL LIABILITY TO
ANY PERSON FOR SUCH ACTION OR INACTION.


 


(D)                                 IN THE EVENT THE OWNER TRUSTEE IS UNSURE AS
TO THE APPLICATION OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR ANY SUCH PROVISION IS AMBIGUOUS AS TO ITS APPLICATION, OR IS, OR
APPEARS TO BE, IN CONFLICT WITH ANY OTHER APPLICABLE PROVISION, OR IN THE EVENT
THAT THIS AGREEMENT PERMITS ANY DETERMINATION BY THE OWNER TRUSTEE OR IS SILENT
OR IS INCOMPLETE AS TO THE COURSE OF ACTION THAT THE OWNER TRUSTEE IS REQUIRED
OR PERMITTED TO TAKE WITH RESPECT TO A PARTICULAR SET OF FACTS, THE OWNER
TRUSTEE MAY GIVE NOTICE (IN SUCH FORM AS SHALL BE APPROPRIATE UNDER THE
CIRCUMSTANCES) TO THE INSURER (SO LONG AS NO INSURER DEFAULT HAS OCCURRED AND IS
CONTINUING) AND THE DEPOSITOR REQUESTING INSTRUCTION AND, TO THE EXTENT THAT THE
OWNER TRUSTEE ACTS OR REFRAINS FROM ACTING IN GOOD FAITH IN ACCORDANCE WITH ANY
SUCH INSTRUCTION RECEIVED, THE OWNER TRUSTEE SHALL NOT BE PERSONALLY LIABLE, ON
ACCOUNT OF SUCH ACTION OR INACTION, TO ANY PERSON.  IF THE OWNER TRUSTEE SHALL
NOT HAVE RECEIVED APPROPRIATE INSTRUCTION WITHIN TEN (10) DAYS OF SUCH NOTICE
(OR WITHIN SUCH SHORTER PERIOD OF TIME AS REASONABLY MAY BE SPECIFIED IN SUCH
NOTICE OR MAY BE NECESSARY UNDER THE CIRCUMSTANCES) IT MAY, BUT SHALL BE UNDER
NO DUTY TO, TAKE OR REFRAIN FROM TAKING SUCH ACTION AS IT SHALL DEEM TO BE IN
THE BEST INTERESTS OF THE DEPOSITOR AND SHALL HAVE NO PERSONAL LIABILITY TO ANY
PERSON FOR SUCH ACTION OR INACTION.


 


SECTION 6.4                                   NO DUTIES EXCEPT AS SPECIFIED IN
THIS AGREEMENT OR IN INSTRUCTIONS.


 

The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of or otherwise deal
with the Owner Trust Estate, or to otherwise take or refrain from taking any
action under, or in connection with, this Agreement or any document contemplated
hereby, except the duties expressly required to be performed by the Owner
Trustee by the terms of this Agreement or in any document or written instruction
received by the Owner Trustee pursuant to Section 6.3, and no implied duties or
obligations shall be read into this Agreement or any other Transaction Document
against the Owner Trustee.  The Owner Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or otherwise to perfect or maintain the perfection of any security interest or
lien or to prepare or file any Securities and Exchange Commission filing for the
Trust or to record this Agreement or any other Transaction Document.  The Owner
Trustee, in its individual capacity, shall, however, at its own cost and
expense, promptly take all action as may be necessary to discharge any lien
(other than the lien of the Indenture) on any part of the Owner Trust Estate
that results from actions by, or claims against, the Owner Trustee, in its
individual capacity, that are not related to the ownership or the administration
of the Owner Trust Estate or the Trust or the Owner Trustee’s serving as trustee
of the Trust.

 


SECTION 6.5                                   NO ACTION EXCEPT UNDER SPECIFIED
DOCUMENTS OR INSTRUCTIONS.


 

The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Owner Trust Estate except (a) in accordance with the
powers granted to and the

 

17

--------------------------------------------------------------------------------


 

authority conferred upon the Owner Trustee pursuant to this Agreement, (b) in
accordance with the other Transaction Documents to which the Trust or the Owner
Trust is a party and (c) in accordance with any document or instruction
delivered to the Owner Trustee pursuant to Section 6.3.

 


SECTION 6.6                                   RESTRICTIONS.


 

The Owner Trustee shall not take any action (a) that is inconsistent with the
purposes of the Trust set forth in Section 2.3 or (b) that, to the actual
knowledge of the Owner Trustee, would (i) adversely affect the treatment of the
Class A Notes as indebtedness for federal income or income or franchise tax
purposes of any Applicable Tax State, (ii) be deemed to cause a taxable exchange
of the Class A Notes for federal income or income or franchise tax purposes of
any Applicable Tax State or (iii) cause the Trust or any portion thereof to be
taxable as an association or publicly traded partnership taxable as a
corporation for federal income or income or franchise tax purposes of Applicable
Tax State.

 

The Depositor shall not direct the Owner Trustee to take action that would
violate the provisions of this Section 6.6.

 


ARTICLE VII

REGARDING THE OWNER TRUSTEE


 


SECTION 7.1                                   ACCEPTANCE OF TRUSTS AND DUTIES.


 

The Owner Trustee accepts the trusts hereby created and agrees to perform the
duties expressly required to be performed by the Owner Trustee hereunder.  The
Owner Trustee also agrees to disburse all monies actually received by it
constituting part of the Owner Trust Estate upon the terms of this Agreement and
the other Transaction Documents to which the Trust is a party.  The Owner
Trustee shall not be personally answerable or accountable hereunder or under any
other Transaction Document under any circumstances, except for liability to the
Trust and the Depositor (a) for its own willful misconduct, bad faith or gross
negligence or (b) in the case of the breach of any representation or warranty
contained in Section 7.3 expressly made by the Owner Trustee in its individual
capacity.  In particular, but not by way of limitation (and subject to the
exceptions set forth in the preceding sentence):

 

(I)                                     THE OWNER TRUSTEE SHALL NOT BE
PERSONALLY LIABLE FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH BY THE OWNER
TRUSTEE UNLESS IT IS PROVED THAT THE OWNER TRUSTEE WAS GROSSLY NEGLIGENT IN
ASCERTAINING THE PERTINENT FACTS;

 

(II)                                  THE OWNER TRUSTEE SHALL NOT BE PERSONALLY
LIABLE WITH RESPECT TO ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY
IT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AT THE INSTRUCTIONS OF
THE INDENTURE TRUSTEE, THE INSURER, THE DEPOSITOR, THE ADMINISTRATOR OR THE
SERVICER OR OTHER INSTRUCTIONS GIVEN IN ACCORDANCE WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT;

 

(III)                               NO PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT SHALL REQUIRE THE OWNER TRUSTEE TO EXPEND OR RISK ITS OWN
FUNDS OR OTHERWISE INCUR

 

18

--------------------------------------------------------------------------------


 

PERSONAL FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES OR IN THE
EXERCISE OF ANY OF ITS RIGHTS OR POWERS HEREUNDER OR UNDER ANY OTHER TRANSACTION
DOCUMENT IF THE OWNER TRUSTEE SHALL HAVE REASONABLE GROUNDS TO BELIEVE THAT
REPAYMENT OF SUCH FUNDS OR INDEMNITY SATISFACTORY TO IT IN ITS INDIVIDUAL
CAPACITY AGAINST SUCH RISK OR LIABILITY IS NOT REASONABLY ASSURED OR PROVIDED TO
IT IN ITS INDIVIDUAL CAPACITY;

 

(IV)                              UNDER NO CIRCUMSTANCES SHALL THE OWNER TRUSTEE
BE PERSONALLY LIABLE FOR INDEBTEDNESS EVIDENCED BY OR ARISING UNDER ANY OF THE
TRANSACTION DOCUMENTS, THE CERTIFICATE, THE NOTES OR OTHER INDEBTEDNESS OF THE
TRUST, INCLUDING THE PRINCIPAL OF AND INTEREST ON THE NOTES;

 

(V)                                 THE OWNER TRUSTEE SHALL NOT BE RESPONSIBLE
OR PERSONALLY LIABLE FOR OR IN RESPECT OF THE VALIDITY OR SUFFICIENCY OF THIS
AGREEMENT OR FOR THE DUE EXECUTION HEREOF BY THE DEPOSITOR OR FOR THE FORM,
CHARACTER, GENUINENESS, SUFFICIENCY, VALUE OR VALIDITY OF ANY OF THE OWNER TRUST
ESTATE OR TRANSACTION DOCUMENTS AND THE OWNER TRUSTEE SHALL IN NO EVENT ASSUME
OR INCUR ANY PERSONAL LIABILITY, DUTY, OR OBLIGATION TO ANY NOTEHOLDER, THE
DEPOSITOR OR ANY OTHER PERSON OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN;

 

(VI)                              THE OWNER TRUSTEE SHALL NOT BE PERSONALLY
LIABLE FOR THE DEFAULT OR MISCONDUCT OF THE SERVICER, THE ADMINISTRATOR, THE
DEPOSITOR, THE INDENTURE TRUSTEE OR ANY OTHER PERSON UNDER ANY OF THE
TRANSACTION DOCUMENTS OR OTHERWISE, AND THE OWNER TRUSTEE SHALL HAVE NO DUTY TO
MONITOR OR SUPERVISE ANY OTHER TRUSTEE HEREUNDER, IF ANY, THE CERTIFICATE
REGISTRAR (IF OTHER THAN THE OWNER TRUSTEE), THE ADMINISTRATOR, THE PAYING AGENT
WITH RESPECT TO THE CERTIFICATE (IF OTHER THAN THE OWNER TRUSTEE), ANY AGENT OR
INDEPENDENT CONTRACTOR OF THE TRUST, ANY DELEGATEE OF ANY TRUSTEE OR ANY OTHER
PERSON AND THE OWNER TRUSTEE (AS SUCH IN ITS INDIVIDUAL CAPACITY) SHALL HAVE NO
OBLIGATION OR LIABILITY TO PERFORM THE OBLIGATIONS OF THE TRUST UNDER THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS THAT ARE NOT EXPRESSLY REQUIRED TO
BE PERFORMED BY THE OWNER TRUSTEE OR THAT ARE REQUIRED TO BE PERFORMED BY THE
ADMINISTRATOR UNDER THE ADMINISTRATION AGREEMENT, THE SERVICER UNDER THE SALE
AND ALLOCATION AGREEMENT OR THE INDENTURE TRUSTEE UNDER THE INDENTURE;

 

(VII)                           THE OWNER TRUSTEE SHALL BE UNDER NO OBLIGATION
TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT OR TO INSTITUTE, CONDUCT OR DEFEND ANY LITIGATION
UNDER THIS AGREEMENT OR OTHERWISE OR IN RELATION TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AT THE REQUEST, ORDER OR DIRECTION OF THE DEPOSITOR OR
OTHERWISE, UNLESS THE OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) HAS
BEEN OFFERED SECURITY OR INDEMNITY SATISFACTORY TO IT AGAINST THE COSTS,
EXPENSES AND LIABILITIES THAT MAY BE INCURRED BY THE OWNER TRUSTEE THEREIN OR
THEREBY.  THE RIGHT OF THE OWNER TRUSTEE TO PERFORM ANY DISCRETIONARY ACT
ENUMERATED IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL NOT BE
CONSTRUED AS A DUTY, AND THE OWNER TRUSTEE SHALL NOT BE ANSWERABLE OR LIABLE IN
ITS INDIVIDUAL CAPACITY EXCEPT TO THE TRUST OR THE DEPOSITOR FOR ITS OWN WILLFUL
MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE IN THE PERFORMANCE OF ANY SUCH ACT;

 

(VIII)                        UNDER NO CIRCUMSTANCES SHALL THE OWNER TRUSTEE BE
PERSONALLY LIABLE FOR ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR
INDEBTEDNESS OF THE TRUST; AND

 

19

--------------------------------------------------------------------------------


 

(IX)                                IN ANY CAPACITY IN WHICH IT MAY ACT (OR
REFRAIN FROM ACTING) PURSUANT TO THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, THE OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) SHALL BE
ENTITLED TO THE BENEFITS OF THE TRUST AGREEMENT.

 


SECTION 7.2                                   FURNISHING OF DOCUMENTS.


 

The Owner Trustee shall furnish to the Depositor (with a copy to the Insurer)
promptly upon receipt of a written request therefor, duplicates or copies of all
reports, notices, requests, demands, certificates, financial statements and any
other instruments furnished to the Owner Trustee under the Transaction
Documents.

 


SECTION 7.3                                   REPRESENTATIONS AND WARRANTIES.


 

The Owner Trustee, in its individual capacity, hereby represents and warrants to
the Depositor that:

 


(A)                                  IT IS A LIMITED PURPOSE TRUST COMPANY DULY
ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)                                 IT HAS TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT, AND THIS AGREEMENT
WILL BE EXECUTED AND DELIVERED BY ONE OF ITS OFFICERS WHO IS DULY AUTHORIZED TO
EXECUTE AND DELIVER THIS AGREEMENT ON ITS BEHALF; AND


 


(C)                                  NEITHER THE EXECUTION NOR THE DELIVERY BY
IT OF THIS AGREEMENT, NOR THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY NOR COMPLIANCE BY IT WITH ANY OF THE TERMS OR PROVISIONS
HEREOF WILL CONSTITUTE ANY DEFAULT UNDER ITS CHARTER DOCUMENTS OR BY-LAWS OR ANY
INDENTURE, MORTGAGE, CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR
BY WHICH ANY OF ITS PROPERTIES MAY BE BOUND.


 


SECTION 7.4                                   RELIANCE; ADVICE OF COUNSEL.


 


(A)                                  THE OWNER TRUSTEE MAY RELY UPON, SHALL BE
FULLY PROTECTED IN RELYING UPON, AND SHALL INCUR NO PERSONAL LIABILITY TO ANYONE
IN ACTING UPON ANY SIGNATURE, INSTRUMENT, NOTICE, RESOLUTION, REQUEST, CONSENT,
ORDER, CERTIFICATE, REPORT, OPINION, BOND OR OTHER DOCUMENT OR PAPER BELIEVED BY
IT TO BE GENUINE AND BELIEVED BY IT TO BE SIGNED BY AN APPROPRIATE PERSON.  THE
OWNER TRUSTEE MAY CONCLUSIVELY RELY (AND SHALL BE FULLY PROTECTED IN RELYING)
UPON AN OPINION OF COUNSEL.  THE OWNER TRUSTEE MAY ACCEPT A CERTIFIED COPY OF A
RESOLUTION OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF ANY PERSON AS
CONCLUSIVE EVIDENCE THAT SUCH RESOLUTION HAS BEEN DULY ADOPTED BY SUCH BODY AND
THAT THE SAME IS IN FULL FORCE AND EFFECT.  AS TO ANY FACT OR MATTER THE METHOD
OF THE DETERMINATION OF WHICH IS NOT SPECIFICALLY PRESCRIBED HEREIN, THE OWNER
TRUSTEE MAY FOR ALL PURPOSES HEREOF RELY ON A CERTIFICATE, SIGNED BY THE
PRESIDENT OR ANY VICE PRESIDENT OR BY THE TREASURER OR OTHER AUTHORIZED OFFICER
OF AN APPROPRIATE PERSON, AS TO SUCH FACT OR MATTER AND SUCH CERTIFICATE SHALL
CONSTITUTE FULL PROTECTION TO THE OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL
CAPACITY) FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
RELIANCE THEREON.

 

20

--------------------------------------------------------------------------------


 


(B)                                 IN THE EXERCISE OR ADMINISTRATION OF THE
TRUSTS HEREUNDER AND IN THE PERFORMANCE OF ITS DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT OR THE OTHER TRANSACTIONS DOCUMENTS, THE OWNER TRUSTEE (I) MAY ACT
DIRECTLY OR THROUGH ITS AGENTS OR ATTORNEYS PURSUANT TO AGREEMENTS ENTERED INTO
WITH ANY OF THEM, AND THE OWNER TRUSTEE SHALL NOT BE PERSONALLY LIABLE FOR THE
CONDUCT OR MISCONDUCT OF SUCH AGENTS OR ATTORNEYS IF SUCH AGENTS OR ATTORNEYS
SHALL HAVE BEEN SELECTED BY THE OWNER TRUSTEE WITH REASONABLE CARE AND (II) MAY
CONSULT WITH COUNSEL, ACCOUNTANTS AND OTHER SKILLED PERSONS TO BE SELECTED WITH
REASONABLE CARE AND EMPLOYED BY IT.  THE OWNER TRUSTEE SHALL NOT BE PERSONALLY
LIABLE FOR ANYTHING DONE, SUFFERED OR OMITTED IN GOOD FAITH BY IT IN ACCORDANCE
WITH THE WRITTEN OPINION OR ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR OTHER
SUCH PERSONS.


 


SECTION 7.5                                   NOT ACTING IN INDIVIDUAL CAPACITY.


 

Except as provided in this Article VII, in accepting the trusts hereby created,
Wells Fargo Delaware Trust Company, acts solely as Owner Trustee hereunder and
not in its individual capacity, and all Persons having any claim against the
Owner Trustee by reason of the transactions contemplated by this Agreement or
any other Transaction Document shall look only to the Owner Trust Estate for
payment or satisfaction thereof.

 


SECTION 7.6                                   OWNER TRUSTEE NOT LIABLE FOR
CONTRACTS.


 

The recitals contained herein and in the Certificate (other than the signature
and countersignature of the Owner Trustee on the Certificate) shall be taken as
the statements of the Depositor, and the Owner Trustee assumes no personal
responsibility for the correctness thereof.  The Owner Trustee (as such or in
its individual capacity) makes no representations as to the validity or
sufficiency of this Agreement, any other Transaction Document or the Certificate
(other than the signature and countersignature of the Owner Trustee on the
Certificate) or the Notes, or of any Contract or related documents.  The Owner
Trustee shall at no time have any responsibility or personal liability for or
with respect to the legality, validity and enforceability of any Contract, or
the perfection and priority of any security interest created by any Contract in
any Financed Vehicle or the maintenance of any such perfection and priority, or
for or with respect to the sufficiency of the Owner Trust Estate or its ability
to generate the payments to be distributed to the holder of the Certificate
under this Agreement or the Noteholders under the Indenture, including, without
limitation, the existence, condition and ownership of any Financed Vehicle, the
existence and enforceability of any insurance thereon, the existence and
contents of any Contract on any computer or other record thereof, the validity
of the assignment of any Contract to the Trust or any intervening assignment,
the completeness of any Contract, the performance or enforcement of any
Contract, the compliance by the Depositor or the Servicer with any warranty or
representation made under any Transaction Document or in any related document,
or the accuracy of any such warranty or representation or any action of the
Indenture Trustee, the Administrator or the Servicer or any subservicer or any
other Person taken in the name of the Owner Trustee.

 


SECTION 7.7                                   OWNER TRUSTEE MAY OWN NOTES.


 

The Owner Trustee, in its individual or any other capacity, may become the owner
or pledgee of Notes and may deal with the Depositor, the Servicer, the
Administrator and the

 

21

--------------------------------------------------------------------------------


 

Indenture Trustee in banking transactions with the same rights as it would have
if it were not Owner Trustee.

 


ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE


 


SECTION 8.1                                   OWNER TRUSTEE’S FEES AND EXPENSES.


 

The Owner Trustee in its individual capacity shall receive as compensation for
its services hereunder the Owner Trustee Fee, in accordance with the priorities
set forth in Section 3.5(d) of the Sale and Allocation Agreement, and the Owner
Trustee shall be reimbursed in its individual capacity by the Issuer in
accordance with the priorities set forth in Section 3.5(d) of the Sale and
Allocation Agreement and in accordance with the terms of the Owner Trustee Fee
Letter for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as the Owner Trustee may employ in connection with the
exercise and performance of its rights, powers, authorities and duties.

 


SECTION 8.2                                   INDEMNIFICATION.


 


(A)                                  TO THE EXTENT NOT PAID BY THE TRUST IN
ACCORDANCE WITH SECTION 3.5(D) OF THE SALE AND ALLOCATION AGREEMENT, THE
DEPOSITOR SHALL BE LIABLE FOR, AND SHALL INDEMNIFY, FROM FUNDS AVAILABLE TO IT
PURSUANT TO SECTION 3.5(D)(XI) OF THE SALE AND ALLOCATION AGREEMENT, THE OWNER
TRUSTEE IN ITS INDIVIDUAL CAPACITY AND ITS SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND SERVANTS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) FROM AND AGAINST, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, TAXES, CLAIMS, ACTIONS AND SUITS, AND ANY AND ALL REASONABLE COSTS,
EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE LEGAL FEES AND EXPENSES) OF ANY
KIND AND NATURE WHATSOEVER (COLLECTIVELY, “EXPENSES”) WHICH MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE OWNER TRUSTEE IN ITS INDIVIDUAL
CAPACITY, OR ANY OTHER INDEMNIFIED PARTY IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE OWNER TRUST ESTATE, THE
ADMINISTRATION OF THE OWNER TRUST ESTATE OR THE ACTION OR INACTION OF THE OWNER
TRUSTEE HEREUNDER; PROVIDED, HOWEVER, THAT THE DEPOSITOR SHALL NOT BE LIABLE FOR
OR REQUIRED TO INDEMNIFY AN INDEMNIFIED PARTY FROM AND AGAINST EXPENSES ARISING
OR RESULTING FROM ANY OF THE MATTERS DESCRIBED IN CLAUSES (A) AND (B) OF THE
THIRD SENTENCE OF SECTION 7.1.  NEITHER OF THE OWNER TRUSTEE NOR THE DEPOSITOR
WILL IN ANY EVENT BE ENTITLED TO MAKE ANY CLAIM UPON THE TRUST PROPERTY FOR THE
PAYMENT OR REIMBURSEMENT OF ANY EXPENSES EXCEPT IN ACCORDANCE WITH THE
TRANSACTION DOCUMENTS.  THE INDEMNITIES CONTAINED IN THIS SECTION 8.2 AND THE
OTHER BENEFITS, PROTECTIONS AND IMMUNITIES OF THE OWNER TRUSTEE (AS SUCH AND IN
ITS INDIVIDUAL CAPACITY) UNDER THIS AGREEMENT SHALL SURVIVE THE RESIGNATION OR
REMOVAL OF THE OWNER TRUSTEE AND THE TERMINATION OF THIS AGREEMENT.


 


(B)                                 ANY OBLIGATIONS OF THE DEPOSITOR UNDER THIS
AGREEMENT ARE OBLIGATIONS SOLELY OF THE DEPOSITOR AND WILL NOT CONSTITUTE A
CLAIM AGAINST THE DEPOSITOR TO THE EXTENT THAT THE DEPOSITOR DOES NOT HAVE FUNDS
SUFFICIENT TO MAKE PAYMENT OF SUCH OBLIGATIONS.  IN FURTHERANCE OF AND NOT IN
DEROGATION OF THE FOREGOING, THE OWNER TRUSTEE, BY ENTERING INTO OR ACCEPTING
THIS AGREEMENT, ACKNOWLEDGES AND AGREES THAT IT HAS NO RIGHT, TITLE OR INTEREST
IN OR TO

 

22

--------------------------------------------------------------------------------


 


THE OTHER ASSETS OF THE DEPOSITOR.  TO THE EXTENT THAT, NOTWITHSTANDING THE
AGREEMENTS AND PROVISIONS CONTAINED IN THE PRECEDING SENTENCE, THE OWNER TRUSTEE
EITHER (I) ASSERTS AN INTEREST OR CLAIM TO, OR BENEFIT FROM, OTHER ASSETS, OR
(II) IS DEEMED TO HAVE ANY SUCH INTEREST, CLAIM TO, OR BENEFIT IN OR FROM OTHER
ASSETS, WHETHER BY OPERATION OF LAW, LEGAL PROCESS, PURSUANT TO APPLICABLE
PROVISIONS OF INSOLVENCY LAWS OR OTHERWISE (INCLUDING BY VIRTUE OF
SECTION 1111(B) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR PROVISION HAVING SIMILAR
EFFECT UNDER THE BANKRUPTCY CODE), THEN THE OWNER TRUSTEE FURTHER ACKNOWLEDGES
AND AGREES THAT ANY SUCH INTEREST, CLAIM OR BENEFIT IN OR FROM OTHER ASSETS IS
AND WILL BE EXPRESSLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL, WHICH,
UNDER THE TERMS OF THE RELEVANT DOCUMENTS RELATING TO THE SECURITIZATION OR
CONVEYANCE OF SUCH OTHER ASSETS, ARE ENTITLED TO BE PAID FROM, ENTITLED TO THE
BENEFITS OF, OR OTHERWISE SECURED BY SUCH OTHER ASSETS (WHETHER OR NOT ANY SUCH
ENTITLEMENT OR SECURITY INTEREST IS LEGALLY PERFECTED OR OTHERWISE ENTITLED TO A
PRIORITY OF DISTRIBUTIONS OR APPLICATION UNDER APPLICABLE LAW, INCLUDING
INSOLVENCY LAWS, AND WHETHER OR NOT ASSERTED AGAINST THE DEPOSITOR), INCLUDING
THE PAYMENT OF POST-PETITION INTEREST ON SUCH OTHER OBLIGATIONS AND
LIABILITIES.  THIS SUBORDINATION AGREEMENT WILL BE DEEMED A SUBORDINATION
AGREEMENT WITHIN THE MEANING OF SECTION 510(A) OF THE BANKRUPTCY CODE.  THE
OWNER TRUSTEE FURTHER ACKNOWLEDGES AND AGREES THAT NO ADEQUATE REMEDY AT LAW
EXISTS FOR A BREACH OF THIS SECTION 8.2(B) AND THE TERMS OF THIS SECTION 8.2(B)
MAY BE ENFORCED BY AN ACTION FOR SPECIFIC PERFORMANCE.  THE PROVISIONS OF THIS
SECTION 8.2(B) WILL BE FOR THE THIRD PARTY BENEFIT OF THOSE ENTITLED TO RELY
THEREON AND WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


SECTION 8.3                                   PAYMENTS TO THE OWNER TRUSTEE.


 

Any amounts paid to the Owner Trustee in its individual capacity pursuant to
this Article VIII shall be deemed not to be a part of the Owner Trust Estate
immediately after such payment.

 


ARTICLE IX

TERMINATION


 


SECTION 9.1                                   TERMINATION OF TRUST AGREEMENT.


 


(A)                                  THE TRUST SHALL DISSOLVE AT THE EARLIER OF
(I) THE PAYMENT TO THE NOTEHOLDERS, THE DEPOSITOR AND THE INSURER OF ALL AMOUNTS
REQUIRED TO BE PAID TO THEM PURSUANT TO THE TERMS OF THE INDENTURE, THE SALE AND
ALLOCATION AGREEMENT, THE INSURANCE AGREEMENT AND ARTICLE V HEREIN OR (II) THE
PAYMENT DATE NEXT SUCCEEDING THE MONTH WHICH IS ONE YEAR AFTER THE MATURITY OR
OTHER LIQUIDATION OF THE LAST CONTRACT AND THE DISPOSITION OF ANY AMOUNTS
RECEIVED UPON LIQUIDATION OF ANY PROPERTY REMAINING IN THE TRUST; PROVIDED,
HOWEVER, IN EACH CASE, THAT THE POLICY SHALL HAVE BEEN TERMINATED IN ACCORDANCE
WITH ITS TERMS AND RETURNED TO THE INSURER FOR CANCELLATION.  THE BANKRUPTCY,
LIQUIDATION, DISSOLUTION, DEATH OR INCAPACITY OF THE DEPOSITOR SHALL NOT OPERATE
TO TERMINATE OR DISSOLVE THIS AGREEMENT OR THE TRUST, ENTITLE THE DEPOSITOR’S
LEGAL REPRESENTATIVES OR HEIRS TO CLAIM AN ACCOUNTING OR TO TAKE ANY ACTION OR
PROCEEDING IN ANY COURT FOR A PARTITION OR WINDING UP OF ALL OR ANY PART OF THE
TRUST OR OWNER TRUST ESTATE OR OTHERWISE AFFECT THE RIGHTS, OBLIGATIONS AND
LIABILITIES OF THE PARTIES HERETO.


 


(B)                                 THE DEPOSITOR SHALL NOT BE ENTITLED TO
REVOKE OR TERMINATE THE TRUST.

 

23

--------------------------------------------------------------------------------


 


(C)                                  NOTICE OF ANY DISSOLUTION OF THE TRUST,
SPECIFYING THE PAYMENT DATE UPON WHICH THE DEPOSITOR SHALL SURRENDER THE
CERTIFICATE TO THE PAYING AGENT WITH RESPECT TO THE CERTIFICATE FOR PAYMENT OF
THE FINAL DISTRIBUTION AND CANCELLATION, SHALL BE GIVEN BY THE OWNER TRUSTEE BY
LETTER TO THE DEPOSITOR MAILED WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT BY THE
OWNER TRUSTEE OF WRITTEN NOTICE OF SUCH DISSOLUTION FROM THE SERVICER, STATING
(I) THE PAYMENT DATE UPON OR WITH RESPECT TO WHICH FINAL PAYMENT OF THE
CERTIFICATE SHALL BE MADE UPON PRESENTATION AND SURRENDER OF THE CERTIFICATE AT
THE OFFICE OF THE PAYING AGENT THEREIN SPECIFIED, (II) THE AMOUNT OF ANY SUCH
FINAL PAYMENT AND (III) THAT THE RECORD DATE OTHERWISE APPLICABLE TO SUCH
PAYMENT DATE IS NOT APPLICABLE, PAYMENTS BEING MADE ONLY UPON PRESENTATION AND
SURRENDER OF THE CERTIFICATE AT THE OFFICE OF THE PAYING AGENT THEREIN
SPECIFIED.  THE OWNER TRUSTEE SHALL GIVE SUCH NOTICE TO THE CERTIFICATE
REGISTRAR (IF OTHER THAN THE OWNER TRUSTEE) AND THE PAYING AGENT WITH RESPECT TO
THE CERTIFICATE AT THE TIME SUCH NOTICE IS GIVEN TO THE DEPOSITOR.  UPON
PRESENTATION AND SURRENDER OF THE CERTIFICATE, THE PAYING AGENT WITH RESPECT TO
THE CERTIFICATE SHALL CAUSE TO BE DISTRIBUTED TO THE DEPOSITOR AMOUNTS
DISTRIBUTABLE ON SUCH PAYMENT DATE PURSUANT TO SECTION 5.2.  IN THE EVENT THAT
THE DEPOSITOR SHALL NOT SURRENDER THE CERTIFICATE FOR CANCELLATION WITHIN SIX
(6) MONTHS AFTER THE DATE SPECIFIED IN THE ABOVE MENTIONED WRITTEN NOTICE, THE
OWNER TRUSTEE SHALL GIVE A SECOND WRITTEN NOTICE TO THE DEPOSITOR TO SURRENDER
THE CERTIFICATE FOR CANCELLATION AND RECEIVE THE FINAL DISTRIBUTION WITH RESPECT
THERETO.  IF WITHIN ONE YEAR AFTER THE SECOND NOTICE THE CERTIFICATE SHALL NOT
HAVE BEEN SURRENDERED FOR CANCELLATION, THE OWNER TRUSTEE MAY TAKE APPROPRIATE
STEPS, OR MAY APPOINT AN AGENT TO TAKE APPROPRIATE STEPS, TO CONTACT THE
DEPOSITOR CONCERNING SURRENDER OF THE CERTIFICATE AND THE COST THEREOF SHALL BE
PAID OUT OF THE FUNDS AND OTHER ASSETS THAT SHALL REMAIN SUBJECT TO THIS
AGREEMENT.  SUBJECT TO APPLICABLE ESCHEAT LAWS, ANY FUNDS REMAINING IN THE TRUST
AFTER EXHAUSTION OF SUCH REMEDIES SHALL BE DISTRIBUTED BY THE PAYING AGENT WITH
RESPECT TO THE CERTIFICATE TO THE HOLDER OF THE CERTIFICATE.


 


(D)                                 UPON THE COMPLETION OF THE WINDING UP OF THE
TRUST, THE OWNER TRUSTEE, AT THE WRITTEN DIRECTION OF THE ADMINISTRATOR, SHALL
CAUSE THE CERTIFICATE OF TRUST TO BE CANCELED BY FILING A CERTIFICATE OF
CANCELLATION WITH THE SECRETARY OF STATE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3810 OF THE STATUTORY TRUST ACT, AND THEREUPON, THIS AGREEMENT SHALL
TERMINATE.


 


SECTION 9.2                                   NOTIFICATION REGARDING BANKRUPTCY
OF THE DEPOSITOR.


 

Promptly after the occurrence of any Insolvency Event with respect to the
Depositor, (a) the Depositor shall give the Owner Trustee, the Indenture Trustee
and the Insurer written notice of such Insolvency Event, (b) the Owner Trustee
shall, upon receipt of such written notice from the Depositor, give prompt
written notice to the Indenture Trustee of the occurrence of such event and
(c) the Indenture Trustee shall, upon receipt of such written notice from the
Depositor or the Owner Trustee, give prompt written notice to the Noteholders of
the occurrence of such event.

 

24

--------------------------------------------------------------------------------


 


ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES


 


SECTION 10.1                            ELIGIBILITY REQUIREMENTS FOR OWNER
TRUSTEE.


 

The Owner Trustee shall at all times (a) be a Person satisfying the provisions
of Section 3807(a) of the Statutory Trust Act, (b) be authorized to exercise
corporate trust powers, (c) have or have a parent that has a combined capital,
surplus and undivided profits of at least $50,000,000 and be subject to
supervision or examination by federal or state authorities and (d) have (or have
a parent that has) a long-term debt rating of investment grade by each of the
Rating Agencies or otherwise be acceptable to each of the Rating Agencies and
the Insurer (provided that no Insurer Default shall have occurred and be
continuing).  If such Person shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 10.1 the combined
capital and surplus of such Person shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. 
If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section 10.1, the Owner Trustee shall resign immediately
in the manner and with the effect specified in Section 10.2.

 


SECTION 10.2                            RESIGNATION OR REMOVAL OF OWNER TRUSTEE.


 

The Owner Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Administrator and the
Insurer.  Upon receiving such notice of resignation, the Administrator shall
promptly appoint a successor Owner Trustee, with the consent of the Insurer, by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee.  If no successor Owner Trustee shall have been so appointed and have
accepted appointment within thirty (30) days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction at the expense of the Administrator for the appointment of a
successor Owner Trustee.

 

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Administrator, or if at any time the Owner Trustee shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Owner Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Owner Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Administrator may remove the Owner Trustee.  If the Administrator shall remove
the Owner Trustee under the authority of the immediately preceding sentence, the
Administrator shall promptly appoint a successor Owner Trustee, with the consent
of the Insurer, by written instrument, in duplicate, one copy of which
instrument shall be delivered to the removed Owner Trustee and one copy to the
successor Owner Trustee.

 

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to this Section 10.2 shall not become effective until
either (a) acceptance of appointment by the successor Owner Trustee pursuant to
Section 10.3 and payment of all

 

25

--------------------------------------------------------------------------------


 

amounts owed to the outgoing Owner Trustee in its individual capacity or (b) the
Trust has been dissolved pursuant to Section 9.1 hereof and all amounts
received, if any, in connection with the liquidation of the Trust shall have
been distributed to the Noteholders and the Depositor and all amounts owing to
the Insurer have been paid.  The Administrator shall provide notice of such
resignation or removal of the Owner Trustee to the Indenture Trustee, the
Depositor, the Noteholders and each of the Rating Agencies.

 


SECTION 10.3                            SUCCESSOR OWNER TRUSTEE.


 

Any successor Owner Trustee appointed pursuant to Section 10.2 shall execute,
acknowledge and deliver to the Administrator and to its predecessor Owner
Trustee an instrument accepting such appointment under this Agreement, and
thereupon the resignation or removal of the predecessor Owner Trustee shall
become effective and such successor Owner Trustee, without any further act, deed
or conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor under this Agreement, with like effect as if
originally named as Owner Trustee.  The predecessor Owner Trustee shall, upon
payment of amounts owing to it in its individual capacity, deliver to the
successor Owner Trustee all documents, statements and monies held by it under
this Agreement, and the Administrator and the predecessor Owner Trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Owner Trustee all such rights, powers, duties and obligations.

 

No successor Owner Trustee shall accept appointment as provided in this
Section 10.3 unless, at the time of such acceptance, such successor Owner
Trustee shall be eligible pursuant to Section 10.1.

 

Any successor Owner Trustee appointed pursuant to this Section 10.3 shall file
an amendment to the Certificate of Trust with the Secretary of State reflecting
the name and principal place of business of such successor in the State of
Delaware.

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 10.3, the Administrator shall mail notice of such appointment to the
Depositor, the Indenture Trustee, the Noteholders and the Rating Agencies.  If
the Administrator shall fail to mail such notice within ten (10) days after
acceptance of appointment by the successor Owner Trustee, the successor Owner
Trustee shall cause such notice to be mailed at the expense of the
Administrator.

 


SECTION 10.4                            MERGER OR CONSOLIDATION OF OWNER
TRUSTEE.


 


(A)                                  IF THE OWNER TRUSTEE CONSOLIDATES WITH,
MERGES OR CONVERTS INTO, OR TRANSFERS ALL OR SUBSTANTIALLY ALL ITS CORPORATE
TRUST BUSINESS OR ASSETS TO, ANOTHER PERSON, THE RESULTING, SURVIVING OR
TRANSFEREE PERSON WITHOUT ANY FURTHER ACT SHALL BE THE SUCCESSOR OWNER TRUSTEE;
PROVIDED, HOWEVER, THAT SUCH PERSON MUST BE OTHERWISE QUALIFIED AND ELIGIBLE
UNDER SECTION 10.1.  THE OWNER TRUSTEE SHALL PROVIDE THE RATING AGENCIES AND
INSURER WITH PRIOR WRITTEN NOTICE OF ANY SUCH TRANSACTION.


 


(B)                                 IF AT THE TIME SUCH SUCCESSOR OR SUCCESSORS
BY CONSOLIDATION, MERGER OR CONVERSION TO THE OWNER TRUSTEE SHALL SUCCEED TO THE
TRUSTS CREATED BY THIS AGREEMENT

 

26

--------------------------------------------------------------------------------


 


A CERTIFICATE SHALL HAVE BEEN AUTHENTICATED BUT NOT DELIVERED, ANY SUCH
SUCCESSOR TO THE OWNER TRUSTEE MAY ADOPT THE CERTIFICATE OF AUTHENTICATION OF
ANY PREDECESSOR TRUSTEE AND DELIVER THE CERTIFICATE SO AUTHENTICATED, AND IN
CASE AT THAT TIME THE CERTIFICATE SHALL NOT HAVE BEEN AUTHENTICATED, SUCH
SUCCESSOR TO THE OWNER TRUSTEE MAY AUTHENTICATE THE CERTIFICATE EITHER IN THE
NAME OF ANY PREDECESSOR TRUSTEE OR IN THE NAME OF THE SUCCESSOR TO THE OWNER
TRUSTEE.  IN ALL SUCH CASES SUCH CERTIFICATE SHALL HAVE THE FULL FORCE WHICH THE
CERTIFICATE OR THIS AGREEMENT PROVIDE THAT THE CERTIFICATE OF THE OWNER TRUSTEE
SHALL HAVE.


 


SECTION 10.5                            APPOINTMENT OF CO-TRUSTEE OR SEPARATE
TRUSTEE.


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS AGREEMENT, AT ANY TIME, FOR THE PURPOSE OF MEETING ANY LEGAL REQUIREMENT OF
ANY JURISDICTION IN WHICH ANY PART OF THE OWNER TRUST ESTATE OR ANY FINANCED
VEHICLE MAY AT THE TIME BE LOCATED, THE ADMINISTRATOR AND THE OWNER TRUSTEE
ACTING JOINTLY SHALL HAVE THE POWER AND AUTHORITY (WITH THE CONSENT OF THE
INSURER, PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING)
AND MAY EXECUTE AND DELIVER AN INSTRUMENT TO APPOINT ONE OR MORE PERSONS
APPROVED BY THE OWNER TRUSTEE TO ACT AS CO-TRUSTEE OR CO-TRUSTEES, JOINTLY WITH
THE OWNER TRUSTEE, OR SEPARATE TRUSTEE OR SEPARATE TRUSTEES, OF ALL OR ANY PART
OF THE OWNER TRUST ESTATE, AND TO VEST IN SUCH PERSON OR PERSONS, IN SUCH
CAPACITY AND FOR THE BENEFIT OF THE DEPOSITOR, SUCH TITLE TO THE OWNER TRUST
ESTATE, OR ANY PART THEREOF, AND, SUBJECT TO THE OTHER PROVISIONS OF THIS
SECTION 10.5, SUCH POWERS, AUTHORITY, DUTIES, OBLIGATIONS, RIGHTS AND TRUSTS AS
THE ADMINISTRATOR AND THE OWNER TRUSTEE MAY CONSIDER NECESSARY OR DESIRABLE.  IF
THE ADMINISTRATOR SHALL NOT HAVE JOINED IN SUCH APPOINTMENT WITHIN FIFTEEN (15)
DAYS AFTER THE RECEIPT BY IT OF A REQUEST SO TO DO, THE OWNER TRUSTEE ALONE
SHALL HAVE THE POWER TO MAKE SUCH APPOINTMENT.  NO CO-TRUSTEE OR SEPARATE
TRUSTEE UNDER THIS AGREEMENT SHALL BE REQUIRED TO MEET THE TERMS OF ELIGIBILITY
AS A SUCCESSOR TRUSTEE UNDER SECTION 10.1 AND NO NOTICE OF THE APPOINTMENT OF
ANY CO-TRUSTEE OR SEPARATE TRUSTEE SHALL BE REQUIRED UNDER SECTION 10.3.


 


(B)                                 EACH SEPARATE TRUSTEE AND CO-TRUSTEE SHALL,
TO THE EXTENT PERMITTED BY LAW, BE APPOINTED AND ACT SUBJECT TO THE FOLLOWING
PROVISIONS AND CONDITIONS:


 

(I)                                     ALL RIGHTS, POWERS, DUTIES AND
OBLIGATIONS CONFERRED OR IMPOSED UPON THE OWNER TRUSTEE SHALL BE CONFERRED OR
IMPOSED UPON AND EXERCISED OR PERFORMED BY THE OWNER TRUSTEE AND SUCH SEPARATE
TRUSTEE OR CO-TRUSTEE JOINTLY (IT BEING UNDERSTOOD THAT SUCH SEPARATE TRUSTEE OR
CO-TRUSTEE SHALL NOT BE AUTHORIZED TO ACT SEPARATELY WITHOUT THE OWNER TRUSTEE
JOINING IN SUCH ACT), EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY
JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO BE PERFORMED THE OWNER
TRUSTEE SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR ACTS, IN
WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS (INCLUDING THE HOLDING
OF TITLE TO THE OWNER TRUST ESTATE OR ANY PORTION THEREOF IN ANY SUCH
JURISDICTION) SHALL BE EXERCISED AND PERFORMED SINGLY BY SUCH SEPARATE TRUSTEE
OR CO-TRUSTEE, BUT SOLELY AT THE DIRECTION OF THE OWNER TRUSTEE;

 

(II)                                  NO TRUSTEE UNDER THIS AGREEMENT SHALL BE
PERSONALLY LIABLE BY REASON OF ANY ACT OR OMISSION OF ANY OTHER TRUSTEE UNDER
THIS AGREEMENT; AND

 

(III)                               THE ADMINISTRATOR AND THE OWNER TRUSTEE
ACTING JOINTLY MAY AT ANY TIME ACCEPT THE RESIGNATION OF OR REMOVE ANY SEPARATE
TRUSTEE OR CO-TRUSTEE.

 

27

--------------------------------------------------------------------------------


 


(C)                                  ANY NOTICE, REQUEST OR OTHER WRITING GIVEN
TO THE OWNER TRUSTEE SHALL BE DEEMED TO HAVE BEEN GIVEN TO EACH OF THE THEN
SEPARATE TRUSTEES AND CO-TRUSTEES AS EFFECTIVELY AS IF GIVEN TO EACH OF THEM. 
EVERY INSTRUMENT APPOINTING ANY SEPARATE TRUSTEE OR CO-TRUSTEE SHALL REFER TO
THIS AGREEMENT AND THE CONDITIONS OF THIS ARTICLE X.  EACH SEPARATE TRUSTEE AND
CO-TRUSTEE, UPON ITS ACCEPTANCE OF THE TRUSTS CONFERRED, SHALL BE VESTED WITH
THE ESTATES OR PROPERTY SPECIFIED IN ITS INSTRUMENT OF APPOINTMENT, EITHER
JOINTLY WITH THE OWNER TRUSTEE OR SEPARATELY, AS MAY BE PROVIDED THEREIN,
SUBJECT TO ALL THE PROVISIONS OF THIS AGREEMENT, SPECIFICALLY INCLUDING EVERY
PROVISION OF THIS AGREEMENT RELATING TO THE CONDUCT OF, AFFECTING THE LIABILITY
OF, OR AFFORDING PROTECTION TO, THE OWNER TRUSTEE.  EACH SUCH INSTRUMENT SHALL
BE FILED WITH THE OWNER TRUSTEE AND A COPY THEREOF GIVEN TO THE ADMINISTRATOR.


 


(D)                                 ANY SEPARATE TRUSTEE OR CO-TRUSTEE MAY AT
ANY TIME CONSTITUTE THE OWNER TRUSTEE ITS AGENT OR ATTORNEY-IN-FACT WITH FULL
POWER AND AUTHORITY, TO THE EXTENT PERMITTED BY LAW, TO DO ANY LAWFUL ACT UNDER
OR IN RESPECT OF THIS AGREEMENT ON ITS BEHALF AND IN ITS NAME.  IF ANY SEPARATE
TRUSTEE OR CO-TRUSTEE SHALL DIE, BECOME INCAPABLE OF ACTING, RESIGN OR BE
REMOVED, ALL OF ITS ESTATES, PROPERTIES, RIGHTS, REMEDIES AND TRUSTS SHALL VEST
IN AND BE EXERCISED BY THE OWNER TRUSTEE, TO THE EXTENT PERMITTED BY LAW,
WITHOUT THE APPOINTMENT OF A NEW OR SUCCESSOR TRUSTEE.


 


ARTICLE XI

MISCELLANEOUS


 


SECTION 11.1                            SUPPLEMENTS AND AMENDMENTS.


 


(A)                                  THIS AGREEMENT MAY BE AMENDED FROM TIME TO
TIME BY THE DEPOSITOR AND THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY, WITH
PRIOR WRITTEN NOTICE TO THE RATING AGENCIES AND THE INSURER, WITHOUT THE CONSENT
OF ANY OF THE NOTEHOLDERS, AND WITH THE PRIOR WRITTEN CONSENT OF THE INSURER (IF
NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING) TO CURE ANY AMBIGUITY,
TO CORRECT OR SUPPLEMENT ANY PROVISION HEREIN THAT MAY BE INCONSISTENT WITH ANY
OTHER PROVISION HEREIN OR IN THE OFFERING DOCUMENT USED IN CONNECTION WITH THE
INITIAL SALE OF THE NOTES OR FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR
CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS IN THIS AGREEMENT;
PROVIDED, HOWEVER, THAT (I) SUCH ACTION SHALL NOT, AS EVIDENCED BY AN OPINION OF
COUNSEL SATISFACTORY TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE, ADVERSELY
AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF ANY NOTEHOLDER AND (II) AN
OPINION OF COUNSEL SHALL BE FURNISHED TO THE OWNER TRUSTEE AND THE INDENTURE
TRUSTEE TO THE EFFECT THAT SUCH AMENDMENT (A) WILL NOT MATERIALLY ADVERSELY
AFFECT THE FEDERAL OR ANY APPLICABLE TAX STATE INCOME OR FRANCHISE TAXATION OF
ANY OUTSTANDING NOTE OR ANY NOTEHOLDER AND (B) WILL NOT CAUSE THE TRUST TO BE AN
ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION FOR FEDERAL
OR ANY APPLICABLE TAX STATE INCOME OR FRANCHISE TAX PURPOSES.


 


(B)                                 THIS AGREEMENT MAY BE AMENDED FROM TIME TO
TIME BY THE DEPOSITOR AND THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY, WITH
PRIOR WRITTEN NOTICE TO THE RATING AGENCIES AND THE INSURER, WITH THE PRIOR
WRITTEN CONSENT OF THE INSURER (IF NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING) AND WITH THE CONSENT OF THE HOLDERS (AS DEFINED IN THE INDENTURE) OF
CLASS A NOTES EVIDENCING NOT LESS THAN 51% OF THE CLASS A NOTE BALANCE, FOR THE
PURPOSE OF ADDING ANY PROVISIONS TO, OR CHANGING IN ANY MANNER OR ELIMINATING
ANY OF THE

 

28

--------------------------------------------------------------------------------


 


PROVISIONS OF, THIS AGREEMENT OR MODIFYING IN ANY MANNER THE RIGHTS OF THE
NOTEHOLDERS; PROVIDED, HOWEVER, THAT, SUBJECT TO THE EXPRESS RIGHTS OF THE
INSURER UNDER THE TRANSACTION DOCUMENTS, NO SUCH AMENDMENT SHALL (I) INCREASE OR
REDUCE IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY THE TIMING OF, OR
CHANGE THE ALLOCATION OR PRIORITY OF, COLLECTIONS OF PAYMENTS ON THE CONTRACTS
OR DISTRIBUTIONS THAT ARE REQUIRED TO BE MADE ON ANY NOTE, OR CHANGE THE CLASS A
NOTE RATE, OR (II) REDUCE THE AFORESAID PERCENTAGE OF THE CLASS A NOTE BALANCE
REQUIRED TO CONSENT TO ANY SUCH AMENDMENT, WITHOUT THE CONSENT OF ALL THE
NOTEHOLDERS AFFECTED THEREBY OR (III) ADVERSELY AFFECT THE RATINGS OF THE
CLASS A NOTES BY THE RATING AGENCIES (WITHOUT GIVING EFFECT TO THE POLICY)
WITHOUT THE CONSENT OF THE HOLDERS (AS DEFINED IN THE INDENTURE) OF CLASS A
NOTES EVIDENCING NOT LESS THAN 66 2/3% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE
THEN OUTSTANDING CLASS A NOTES; AND, PROVIDED FURTHER, THAT (A) SUCH ACTION
SHALL NOT, AS EVIDENCED BY AN OPINION OF COUNSEL SATISFACTORY TO THE OWNER
TRUSTEE, THE INSURER AND THE INDENTURE TRUSTEE, ADVERSELY AFFECT IN ANY MATERIAL
RESPECT THE INTERESTS OF ANY NOTEHOLDER AND (B) AN OPINION OF COUNSEL SHALL BE
FURNISHED TO THE INDENTURE TRUSTEE, THE INSURER AND THE OWNER TRUSTEE TO THE
EFFECT THAT SUCH AMENDMENT (1) WILL NOT MATERIALLY ADVERSELY AFFECT THE FEDERAL
OR ANY APPLICABLE TAX STATE INCOME OR FRANCHISE TAXATION OF ANY OUTSTANDING NOTE
OR ANY NOTEHOLDER AND (2) WILL NOT CAUSE THE TRUST TO BE AN ASSOCIATION OR
PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION FOR FEDERAL OR ANY
APPLICABLE TAX STATE INCOME OR FRANCHISE TAX PURPOSES.


 


(C)                                  PROMPTLY AFTER THE EXECUTION OF ANY SUCH
AMENDMENT OR CONSENT, THE OWNER TRUSTEE SHALL FURNISH, AT THE EXPENSE OF THE
DEPOSITOR, WRITTEN NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT OR CONSENT TO
THE INDENTURE TRUSTEE AND EACH OF THE RATING AGENCIES.


 


(D)                                 IT SHALL NOT BE NECESSARY FOR THE CONSENT OF
THE NOTEHOLDERS OR THE INDENTURE TRUSTEE PURSUANT TO THIS SECTION 11.1 TO
APPROVE THE PARTICULAR FORM OF ANY PROPOSED AMENDMENT OR CONSENT, BUT IT SHALL
BE SUFFICIENT IF SUCH CONSENT SHALL APPROVE THE SUBSTANCE THEREOF. THE MANNER OF
OBTAINING SUCH CONSENTS (AND ANY OTHER CONSENTS PROVIDED FOR IN THIS AGREEMENT
OR IN ANY OTHER TRANSACTION DOCUMENT) AND OF EVIDENCING THE AUTHORIZATION OF THE
EXECUTION THEREOF SHALL BE SUBJECT TO SUCH REASONABLE REQUIREMENTS AS THE OWNER
TRUSTEE MAY PRESCRIBE.


 


(E)                                  PROMPTLY AFTER THE EXECUTION OF ANY
AMENDMENT TO THE CERTIFICATE OF TRUST, THE OWNER TRUSTEE SHALL FILE SUCH
AMENDMENT OR CAUSE SUCH AMENDMENT TO BE FILED WITH THE SECRETARY OF STATE.


 


(F)                                    THE OWNER TRUSTEE MAY, BUT SHALL NOT BE
OBLIGATED TO, ENTER INTO ANY SUCH AMENDMENT THAT AFFECTS THE OWNER TRUSTEE’S OWN
RIGHTS, DUTIES, LIABILITIES OR IMMUNITIES (AS SUCH OR IN ITS INDIVIDUAL
CAPACITY) UNDER THIS AGREEMENT OR OTHERWISE.


 


(G)                                 PRIOR TO THE EXECUTION OF ANY AMENDMENT TO
THIS AGREEMENT OR ANY AMENDMENT TO ANY OTHER AGREEMENT TO WHICH THE TRUST IS A
PARTY, THE OWNER TRUSTEE SHALL BE ENTITLED TO RECEIVE AND SHALL BE FULLY
PROTECTED IN RELYING UPON AN OPINION OF COUNSEL STATING THAT THE EXECUTION OF
SUCH AMENDMENT IS AUTHORIZED OR PERMITTED BY THIS AGREEMENT AND THAT ALL
CONDITIONS PRECEDENT IN THIS AGREEMENT TO THE EXECUTION AND DELIVERY OF SUCH
AMENDMENT HAVE BEEN SATISFIED.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN OR
ELSEWHERE, NO AMENDMENT, SUPPLEMENT, WAIVER OR CONSENT OF OR WITH RESPECT TO ANY
OTHER TRANSACTION DOCUMENT THAT AFFECTS

 

29

--------------------------------------------------------------------------------


 


ANY RIGHT, POWER, AUTHORITY, DUTY, BENEFIT, PROTECTION, PRIVILEGE, IMMUNITY OR
INDEMNITY OF THE OWNER TRUSTEE (AS SUCH OR IN ITS INDIVIDUAL CAPACITY) SHALL BE
BINDING ON THE OWNER TRUSTEE (AS SUCH OR IN ITS INDIVIDUAL CAPACITY) UNLESS THE
OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) SHALL HAVE EXPRESSLY
CONSENTED THERETO IN WRITING.


 


SECTION 11.2                            NO LEGAL TITLE TO OWNER TRUST ESTATE IN
THE DEPOSITOR.


 

The Depositor shall not have legal title to any part of the Owner Trust Estate. 
The Depositor shall be entitled to receive distributions with respect to its
undivided beneficial interest therein only in accordance with Articles V and
IX.  No transfer, by operation of law or otherwise, of any right, title or
interest of the Depositor in and to its beneficial interest in the Owner Trust
Estate shall operate to terminate or dissolve this Agreement, the Trust, or the
trusts hereunder or entitle any transferee to an accounting or to the transfer
to it of legal title to any part of the Owner Trust Estate.

 


SECTION 11.3                            LIMITATION ON RIGHTS OF OTHERS.


 

The provisions of this Agreement are solely for the benefit of the Owner Trustee
(as such and in its individual capacity), the Insurer, the Depositor, the
Administrator, the Servicer, the Indemnified Parties and, to the extent
expressly provided herein, the Indenture Trustee and the Noteholders, and
nothing in this Agreement or the Certificate, whether express or implied, shall
be construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

 


SECTION 11.4                            NOTICES.


 

All demands, requests, directions, instructions, notices and other
communications under this Agreement shall be in writing, personally delivered,
sent by telecopier, overnight courier or mailed by certified mail, return
receipt requested, and shall be deemed to have been duly given upon receipt 1.
in the case of the Owner Trustee, at the Corporate Trust Office, with a copy to
Wells Fargo Delaware Trust Company, 919 North Market Street, Suite 700,
Wilmington, DE 19801, Attention:  Corporate Trust Administration, 2. in the case
of the Depositor, at the following address: 675 Bering Drive, Suite 710,
Houston, Texas 77057, 3. in the case of the Indenture Trustee, at the following
address: Sixth Street and Marquette Avenue MAC N9311-161, Minneapolis, Minnesota
55479, Attention: Corporate Trust Services - Asset-Backed Administration, 4. in
the case of Moody’s, at the following address: Moody’s Investors Service, Inc.,
99 Church Street, 4th Floor, New York, New York 10007,
ServicerReports@moodys.com, Attn: Yan Yan, with an additional copy to Moody’s
Investors Service, Inc., 99 Church Street, 4th Floor, New York, New York 10007,
Attn: ABS Monitoring Department, 5. in the case of S&P, if available
electronically, at Servicer_reports@sandp.com, and if not available
electronically, at the following address: Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, 43rd Floor, New
York, New York 10041, Attention: ABS Surveillance Group, and 6. in the case of
the Insurer, at the following address: MBIA Insurance Corporation, 113 King
Street, Armonk, New York 10504, Attention: Insured Portfolio Management,
Structured Finance.

 

30

--------------------------------------------------------------------------------


 


SECTION 11.5                            SEVERABILITY.


 

If any provision of this Agreement or the Certificate shall be held for any
reason whatsoever invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement and the Certificate
shall not in any way be affected or impaired thereby.

 


SECTION 11.6                            SEPARATE COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts, each of which
counterparts when so executed shall be deemed to be an original, and all of
which counterparts shall together constitute but one and the same instrument.

 


SECTION 11.7                            SUCCESSORS AND ASSIGNS.


 

All covenants and agreements in this Agreement shall be binding upon, and inure
to the benefit of the Depositor, the Insurer and the Owner Trustee (as such and
in its individual capacity) and its successors as herein provided.

 


SECTION 11.8                            COVENANTS OF THE DEPOSITOR.


 

The Depositor shall not at any time institute against the Trust, or join in any
institution against the Trust of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, this Agreement or any of the other
Transaction Documents.

 


SECTION 11.9                            NO PETITION.


 

The Owner Trustee (not in its individual capacity but solely as Owner Trustee),
by entering into this Agreement and the Depositor, the Indenture Trustee and
each Noteholder, by accepting the benefits of this Agreement, hereby covenant
and agree and shall be deemed to covenant and agree that they will not at any
time institute against or knowingly or intentionally cooperate or encourage any
other Person in instituting against, the Depositor or the Trust, in any,
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, this
Agreement or any of the other Transaction Documents.

 


SECTION 11.10                     HEADINGS.


 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not define or limit any of the terms or provisions
hereof.

 

31

--------------------------------------------------------------------------------


 


SECTION 11.11                     GOVERNING LAW.


 

This Agreement shall be construed in accordance with the laws of the State of
Delaware and the obligations, rights and remedies of the parties under this
Agreement shall be determined in accordance with such laws.

 


SECTION 11.12                     AMENDMENT OF TRUST AGREEMENT.


 

This Agreement amends, restates and replaces in its entirety the Original Trust
Agreement.

 


SECTION 11.13                     OWNER TRUSTEE PRESUMPTION.


 

For all purposes, the Owner Trustee shall be entitled to presume (and shall be
fully protected in presuming) that no Insurer Default has occurred or exists
unless a Responsible Officer of the Owner Trustee has obtained actual knowledge
or received written notice to the contrary.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers, thereunto duly authorized and duly
attested, all as of the day and year first above written.

 

 

FIRST INVESTORS AUTO FUNDING CORPORATION,

 

as Depositor

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO DELAWARE TRUST COMPANY,

 

as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A
Form of Certificate

 

THIS CERTIFICATE OR ANY INTEREST HEREIN MAY NOT BE TRANSFERRED, ASSIGNED,
EXCHANGED OR CONVEYED

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

CERTIFICATE

 

Evidencing a beneficial interest in the property of the Trust, as defined below,
which property includes a pool of retail installment sales contracts secured by
new and used automobiles and light-duty trucks sold to the Trust by First
Investors Auto Funding Corporation.  The property of the Trust has been pledged
to the Indenture Trustee pursuant to the Indenture to secure the payment of the
Notes issued thereunder.

 

(This Certificate does not represent an interest in or obligation of First
Investors Auto Funding Corporation, Wells Fargo Delaware Trust Company, First
Investors Financial Services, Inc. or any of their respective affiliates, except
to the extent described below.)

 

THIS CERTIFIES THAT First Investors Financial Services, Inc. is the registered
owner of a beneficial interest in First Investors Auto Owner Trust 2005-A (the
“Trust”) formed by First Investors Auto Funding Corporation, a Delaware company
(the “Depositor”).

 

The Trust was created pursuant to an initial Trust Agreement, dated as of
April 15, 2005 as amended by the Amended and Restated Trust Agreement (as
further amended, supplemented or otherwise modified and in effect from time to
time, the “Trust Agreement”), by and between the Depositor and Wells Fargo
Delaware Trust Company, as owner trustee (the “Owner Trustee”), a summary of
certain of the pertinent provisions of which is set forth below.  To the extent
not otherwise defined herein, the capitalized terms used herein have the
meanings assigned to them in the Trust Agreement or the Sale and Allocation
Agreement, dated as of May 5, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Sale and Allocation Agreement”),
by and among the Trust, the Indenture Trustee, the Depositor and First Investors
Servicing Corporation, as servicer (the “Servicer”), as applicable.

 

This certificate is the Certificate referred to in the Trust Agreement.  This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate, by virtue of the acceptance hereof, assents and by which the holder
of this Certificate is bound. The property of the Trust includes: (i) the
Contracts; (ii) all amounts received on or in respect of the Contracts after the
applicable Cutoff Date (except interest received which is accrued prior to the
Cutoff Date); (iii) the Collection Account, the Reserve Account, the Prefunding
Account, the Class A Note Payment Account and the Class B Note Payment Account
and all amounts, securities, financial assets, investments and other property
deposited in or credited to any of the foregoing and all proceeds thereof;
(iv) the security interests in the Financed Vehicles; (v) all proceeds from
claims on or refunds of premiums with respect to physical damage, theft, credit
life and credit disability insurance policies and extended warranties relating
to the Financed Vehicles or the related Obligors; (vi) 

 

--------------------------------------------------------------------------------


 

any Liquidation Proceeds; (vii) all of the Trust’s rights to the Contract Files;
(viii) all of the Trust’s rights under the Servicing Agreement, the Contribution
Agreement and the Sale and Allocation Agreement to cause the Servicer, the
Seller and the Depositor, respectively, to purchase Contracts affected
materially and adversely by breaches of the representations and warranties of
the Servicer made in the Servicing Agreement; and (ix) all present and future
claims, demands, causes of action and chooses in action in respect of any or all
of the foregoing and all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds of the conversion thereof, voluntary or involuntary, into cash or other
liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of or are included in the proceeds of any of the
foregoing.  THE RIGHTS OF THE TRUST IN THE FOREGOING PROPERTY OF THE TRUST HAVE
BEEN PLEDGED TO THE INDENTURE TRUSTEE TO SECURE THE PAYMENT OF THE NOTES.

 

Under the Trust Agreement, there will be distributed on the fifteenth day of
each month or, if such fifteenth day is not a Business Day, the next Business
Day (each, a “Payment Date”), commencing on May 16, 2005, to the holder of this
Certificate such amount to be distributed to the holder of this Certificate in
accordance with the Sale and Allocation Agreement on such Payment Date.
Notwithstanding the foregoing, following the occurrence and during the
continuation of an Event of Default under the Indenture which has resulted in an
acceleration of the Notes, no distributions will be made on the Certificate
until all the Notes have been paid in full.

 

THE HOLDER OF THIS CERTIFICATE ACKNOWLEDGES AND AGREES THAT ITS RIGHTS TO
RECEIVE DISTRIBUTIONS IN RESPECT OF THIS CERTIFICATE ARE SUBORDINATED TO THE
RIGHTS OF THE NOTEHOLDERS AS DESCRIBED IN THE SALE AND ALLOCATION AGREEMENT AND
THE TRUST AGREEMENT.

 

It is the intent of the Depositor that, for purposes of federal income, state
and local income tax and any other income taxes, the Trust will not be treated
as an association or publicly traded partnership taxable as a corporation.  Any
person having an interest in the Certificate by acceptance of its interest in
the Certificate agrees to such treatment and agrees to take no action
inconsistent with such treatment.

 

The holder of this Certificate, by its acceptance of this Certificate or any
beneficial interest therein, covenants and agrees and shall be deemed to
covenant and agree that it will not at any time institute against or knowingly
or intentionally cooperate or encourage any other Person in instituting against
the Trust, or join in any institution against the Trust, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Trust Agreement or
any of the other Transaction Documents (as defined in the Trust Agreement).

 

Distributions on this Certificate will be made as provided in the Trust
Agreement by the Paying Agent by wire transfer or check mailed to the holder of
this Certificate without the

 

A-2

--------------------------------------------------------------------------------


 

presentation or surrender of this Certificate or the making of any notation
hereon.  Except as otherwise provided in the Trust Agreement and notwithstanding
the above, the final distribution on this Certificate will be made after due
notice by the Owner Trustee of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency
maintained for the purpose by the Paying Agent.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, or its authenticating agent by manual
signature, this Certificate shall not entitle the holder of this Certificate to
any benefit under the Trust Agreement or the Sale and Allocation Agreement or be
valid for any purpose.

 

This Certificate shall be construed in accordance with the laws of the State of
Delaware, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Certificate to be duly executed.

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

Wells Fargo Delaware Trust Company, not in
its individual capacity but solely as Owner
Trustee

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

Dated: May     , 2005

 

 

Wells Fargo Delaware Trust Company
not in its individual capacity but solely
as Owner Trustee

 

 

 

 

 

By:

 

 

By:

 

 

 

Authorized Officer

 

 

as Authenticating Agent

 

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

Certificate of Trust

 

[Copy of Filed Certificate To Be Attached]

 

--------------------------------------------------------------------------------